


Exhibit 10.14


Execution Copy
















AMENDED AND RESTATED
MEMBERSHIP INTEREST PURCHASE AGREEMENT
dated as of December 15, 2015
by and among
GAMING AND LEISURE PROPERTIES, INC.,
as Parent,
GLP CAPITAL, L.P.
as Buyer,
PA MEADOWS, LLC,
as the Company,
and
PA MEZZCO, LLC,
CANNERY CASINO RESORTS, LLC,
together, as Sellers
PURSUANT TO FEDERAL RULE OF EVIDENCE 408 AND ANY APPLICABLE
STATE RULES OF EVIDENCE, THIS DRAFT AGREEMENT IS PROVIDED IN
FURTHERANCE OF SETTLEMENT DISCUSSIONS AND SHALL NOT BE
ADMISSIBLE INTO EVIDENCE IN ANY PROCEEDING, NOR USEABLE FOR
ANY OTHER PURPOSE.










--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I. PURCHASE AND SALE OF MEMBERSHIP INTERESTS
1


 
Section 1.01
Purchase and Sale of Membership Interests
1


 
Section 1.02
Structure of Transaction
1


 
Section 1.03
Retention of Assets
2


ARTICLE II. PURCHASE PRICE
2


 
Section 2.01
Purchase Price
2


 
Section 2.02
Tax Withholding
2


 
Section 2.03
Allocation
3


ARTICLE III. WORKING CAPITAL ADJUSTMENT AND OTHER ADJUSTMENTS
3


 
Section 3.01
Estimated Closing Statement
3


 
Section 3.02
Estimated Cage Cash Statement
3


 
Section 3.03
Final Working Capital and Cage Cash Adjustments
4


 
Section 3.04
Accounts Receivable; Accounts Payable; Deposits
5


ARTICLE IV. CLOSING
6


 
Section 4.01
Time and Place
6


 
Section 4.02
Deliveries and Actions by the Company and Sellers at Closing
6


 
Section 4.03
Deliveries and Actions by Buyer at Closing
7


ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLERS
8


 
Section 5.01
Organization of Sellers
8


 
Section 5.02
Authority; No Conflict; Required Filings and Consents
8


 
Section 5.03
Title to Membership Interests
9


 
Section 5.04
Litigation
9


ARTICLE VI. REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY
9


 
Section 6.01
Organization of the Company; Capitalization
10


 
Section 6.02
Authority; No Conflict; Required Filings and Consents
10


 
Section 6.03
Financial Statements and Information
11


 
Section 6.04
Taxes
12


 
Section 6.05
Real Property
13


 
Section 6.06
Intellectual Property
15


 
Section 6.07
Agreements, Contracts and Commitments
16


 
Section 6.08
Litigation
16


 
Section 6.09
Environmental Matters
16


 
Section 6.10
Permits, Compliance with Laws
17


 
Section 6.11
Labor Matters
18


 
Section 6.12
Employee Benefits
18


 
Section 6.13
Brokers
19


 
Section 6.14
Title to Purchased Assets, Sufficiency of Purchased Assets
19


 
Section 6.15
Absence of Charges
19


 
Section 6.16
Insurance
20


 
Section 6.17
Certain Transactions
21


 
Section 6.18
No Other Representations and Warranties
21




i

--------------------------------------------------------------------------------




ARTICLE VII. REPRESENTATIONS AND WARRANTIES OF BUYER
21


 
Section 7.01
Organization
 
22


 
Section 7.02
Authority; No Conflict; Required Filings and Consents
22


 
Section 7.03
Brokers
23


 
Section 7.04
Financing
23


 
Section 7.05
Licensability of Principals
23


 
Section 7.06
Permits; Compliance with Gaming Laws
23


 
Section 7.07
Litigation
24


 
Section 7.08
Solvency
24


 
Section 7.09
Due Diligence Investigation
24


ARTICLE VIII. COVENANTS
25


 
Section 8.01
Conduct of Business Prior to the Closing
25


 
Section 8.02
Access to Information and the Real Property; Furnishing of Financial Statements
28


 
Section 8.03
Governmental Approvals
30


 
Section 8.04
Supplemental Disclosure
32


 
Section 8.05
No Solicitation
33


 
Section 8.06
Publicity
33


 
Section 8.07
Certain Transactions
33


 
Section 8.08
Lien and Guaranty Release
33


 
Section 8.09
Title Policies    
34


 
Section 8.10
Survey
34


 
Section 8.11
Tax and Filing Matters
34


 
Section 8.12
Regulation S-X Rule 3-05 and 3-14
36


 
Section 8.13
Further Assurances
37


 
Section 8.14
Transfer of Assets
37


 
Section 8.15
Confidentiality
37


 
Section 8.16
Amendment of Company Governing Documents
38


 
Section 8.17
Customer List
38


 
Section 8.18
Marketing
38


 
Section 8.19
Capital Expenditures
38


 
Section 8.20
Casualty and Condemnation Proceeds
38


 
Section 8.21
Transfer to Third Party Operator; Notices and Consents
39


ARTICLE IX. CONDITIONS TO CLOSING
39


 
Section 9.01
Conditions to Each Party’s Obligation to Effect the Closing
39


 
Section 9.02
Additional Conditions to Obligations of Buyer
40


 
Section 9.03
Additional Conditions to Obligations of Sellers
40


ARTICLE X. TERMINATION
40


 
Section 10.01
Termination
40


 
Section 10.02
Effect of Termination
41


ARTICLE XI. SURVIVAL; INDEMNIFICATION
42


 
Section 11.01
Survival of Representations, Warranties, Covenants and Agreements
42


 
Section 11.02
Indemnification
43


 
Section 11.03
Procedure for Claims between Parties
44




ii

--------------------------------------------------------------------------------




 
Section 11.04
Defense of Third Party Claims
44


 
Section 11.05
Limitations on Indemnity
45


 
Section 11.06
Exclusive Remedy
47


 
Section 11.07
Treatment of Indemnification Payments
47


ARTICLE XII. MISCELLANEOUS
47


 
Section 12.01
Definitions
47


 
Section 12.02
Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Trial by Jury;
Limitation on Damages
57


 
Section 12.03
Notices
59


 
Section 12.04
Interpretation
59


 
Section 12.05
Entire Agreement
60


 
Section 12.06
Severability
60


 
Section 12.07
Assignment
60


 
Section 12.08
Parties of Interest
60


 
Section 12.09
Counterparts
60


 
Section 12.10
Mutual Drafting
60


 
Section 12.11
Seller Parent Guarantee
61


 
Section 12.12
Amendment
61


 
Section 12.13
Non-Recourse
61


 
Section 12.14
Waiver    
61


 
Section 12.15
Further Assurances
61


 
Section 12.16
Amendment and Restatement    
61



EXHIBITS
Exhibit A
Structure of Transaction
Exhibit B
Form of Assignment of Membership Interests
Exhibit C
Example Net Working Capital Calculation
Exhibit D
Form of Third Party Operator Confidentiality Agreement






iii

--------------------------------------------------------------------------------






AMENDED AND RESTATED
MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS AMENDED AND RESTATED MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Agreement”) is made and entered into as of December 15, 2015 (the “Effective
Date”), by and among Gaming and Leisure Properties, Inc., a Pennsylvania
corporation (“Parent”), GLP Capital, L.P., a Pennsylvania limited partnership
(“Buyer”), Cannery Casino Resorts, LLC, a Nevada limited liability company
(“Seller Parent”), PA MezzCo, LLC, a Delaware limited liability company
(“Holdco”, together with Seller Parent, “Sellers”), and PA Meadows, LLC, a
Delaware limited liability company (the “Company”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
Section 12.01.
WHEREAS, Holdco is the beneficial and record owner of all of the issued and
outstanding membership interests of the Company (“Membership Interests”);
WHEREAS, the parties hereto entered into that certain Membership Interest
Purchase Agreement, dated as of May 13, 2014, and the First Amendment thereto,
dated as of June 24, 2014 (together, the “Original Agreement”), pursuant to
which Buyer agreed to acquire from Holdco, and Holdco agreed to sell to Buyer,
all of Holdco’s right, title and interest in and to the issued and outstanding
Membership Interests in the manner described on Exhibit A hereto and otherwise
on the terms and subject to the conditions set forth therein;
WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety by entering into this Agreement and in so doing completely
restate, supersede and terminate in its entirety the Original Agreement with
this Agreement; and
WHEREAS, the parties hereto desire to enter into, or cause their applicable
Affiliates to enter into, the Ancillary Agreements, and to perform or cause such
Affiliates to perform their obligations thereunder as further described herein.
NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:
ARTICLE I.
PURCHASE AND SALE OF MEMBERSHIP INTERESTS


Section 1.01    Purchase and Sale of Membership Interests. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, Holdco
shall sell to Buyer, and Buyer shall purchase from Holdco, the Membership
Interests, free and clear of all Liens (other than restrictions arising under
applicable securities Laws or Gaming Laws).


Section 1.02    Structure of Transaction. The acquisition of the Membership
Interests shall be structured in the steps provided in Exhibit A. Such structure
may be modified by Buyer after the date hereof upon reasonable advance written
notice to and with the prior written consent of Sellers, which consent shall not
be unreasonably withheld; provided, that the withholding of such consent shall
not be considered unreasonable if such modifications economically adversely
affect Sellers, the

1

--------------------------------------------------------------------------------




Company or its Subsidiaries, materially delay the timing of the Closing or
adversely affect the certainty of the Closing.


Section 1.03    Retention of Assets. Notwithstanding anything to the contrary
contained in this Agreement, Sellers and their respective Affiliates may retain
and use, at their own expense, archival copies (but not the originals thereof)
of all of the Contracts, books, records and other documents or materials of the
Company, in each case, which (a) are in existence on or prior to the Closing,
and (b) either (x) are used in connection with Sellers or any of their
respective Affiliates’ businesses other than the Business or (y) if Seller
Parent, in good faith, determines that it or any of its Affiliates is reasonably
likely to need access to, in connection with the preparation or filing of any
Tax Returns or compliance with any other Tax reporting obligations or other
obligation under applicable Law, or the defense (or any counterclaim,
cross-claim or similar claim in connection therewith) or prosecution of any
Proceeding or investigation (including any Tax audit or examination) against or
by Seller Parent or any of Seller Parent’s Affiliates; provided, that Sellers
shall, and shall cause their Affiliates to, hold such documents or materials
relating to the Business, and all confidential or proprietary information
contained therein, confidential pursuant to Section 8.15.


ARTICLE II.
PURCHASE PRICE


Section 2.01    Purchase Price. At the Closing, as consideration for the
Membership Interests, Buyer shall deliver or cause to be delivered to Holdco (or
its designee) by electronic transfer of immediately available funds to an
account designated by Sellers a cash payment equal to the sum of (a)(i) Four
Hundred Thirty Million Dollars ($430,000,000), plus (ii) if the Closing does not
occur by December 31, 2015, One Million Dollars ($1,000,000) on the first day of
each calendar month, beginning January 1, 2016, until the Closing Date,
excluding the first day of the calendar month in which the Closing occurs if
Sellers deliver a notice in accordance with Section 4.01 electing to consummate
the Closing on the first Business Day following the end of the calendar month in
which all of the conditions set forth in Article IX have been satisfied or
waived (together with cash in the amount of Ten Million Dollars ($10,000,000)
previously paid by Buyer, the “Base Purchase Price”), plus (b) the Estimated
Closing Payment (which may be a positive or negative number), plus (c) the
Estimated Cage Cash Closing Payment (which may be a positive or negative
number). The Base Purchase Price, together with the Estimated Closing Payment
and Estimated Cage Cash Closing Payment, is the “Closing Payment.”


Section 2.02    Tax Withholding. Notwithstanding anything in this Agreement to
the contrary, Buyer shall be entitled to deduct and withhold from any amounts
otherwise payable under this Agreement to Sellers or any other Person such
amounts as are required to be deducted or withheld under the Code, or any
provision of applicable Law with respect to the making of such payment;
provided, however, that (a) before making any such deduction or withholding,
Buyer shall give Sellers notice of the intention to make such deduction or
withholding (such notice, which shall include the authority, basis and method of
calculation for the proposed deduction or withholding, shall be given within a
commercially reasonable period of time of Buyer’s determination that it must
withhold), (b) Buyer shall cooperate with Sellers, at Sellers’ expense, to the
extent reasonable in efforts to obtain reduction of or relief from such
deduction or withholding and (c) Buyer shall timely remit to the appropriate Tax
Authority any and all amounts so deducted or withheld and timely file all Tax
Returns and provide to Sellers such information statements and other documents
required to be filed or provided under applicable Tax Law. To the extent that
amounts are so deducted and withheld and paid over to the applicable
Governmental Entity, such deducted and withheld amounts shall be treated

2

--------------------------------------------------------------------------------




for all purposes of this Agreement as having been paid to Sellers or such other
Person in respect of which such deduction and withholding were made.


Section 2.03    Allocation. Within ten (10) days of the Closing, Buyer shall
provide Sellers with a proposed allocation of the Closing Payment among the
Company’s assets for tax purposes. Sellers shall have the right to approve the
proposed allocation. In the event the parties cannot agree on the allocation
within thirty (30) days, the dispute shall be resolved by the Auditor. The
allocation shall be adjusted to reflect any adjustments between the Closing
Payment and the Final Purchase Price, and subsequent adjustments to the Final
Purchase Price, pursuant to this Agreement. Buyer and Sellers shall file all Tax
Returns consistent with the foregoing allocation. Notwithstanding the foregoing,
the allocation to the racing license (and the stock of Mount Laurel Racing,
Inc.) shall be determined by Buyer in its reasonable discretion after
consultation with Sellers, consistent with Exhibit A.


ARTICLE III.
WORKING CAPITAL ADJUSTMENT AND OTHER ADJUSTMENTS


Section 3.01    Estimated Closing Statement. No less than five (5) Business Days
prior to the Closing Date, Sellers shall prepare and deliver to Buyer a written
closing statement certified by the Chief Financial Officer of Seller Parent (the
“Estimated Closing Statement”) of the Estimated Closing Net Working Capital,
including the resulting Estimated Closing Net Working Capital Overage (if any)
or Estimated Closing Net Working Capital Shortage (if any), and including a
reasonably detailed calculation of the components of Net Working Capital, which
Estimated Closing Statement shall be prepared in good faith and on a basis
consistent with the preparation of the Financial Information and the calculation
of Net Working Capital set forth in Exhibit C. The amount of the Estimated
Closing Net Working Capital Overage (if any) determined to be due and owing to
Sellers pursuant to the Estimated Closing Statement shall be paid by Buyer at
the Closing pursuant to Section 2.01. The amount of the Estimated Closing Net
Working Capital Shortage (if any) determined to be due and owing to Buyer by
Sellers pursuant to the Estimated Closing Statement shall reduce the Closing
Payment payable to Sellers at the Closing pursuant to Section 2.01. The amount
of such payment or reduction to the Closing Payment, as applicable, is referred
to as the “Estimated Closing Payment”.


Section 3.02    Estimated Cage Cash Statement. No less than five (5) Business
Days prior to the Closing Date, Sellers shall prepare and deliver to Buyer a
written closing statement certified by the Chief Financial Officer of Seller
Parent (the “Estimated Cage Cash Closing Statement”) of the Estimated Closing
Cage Cash, including the resulting Estimated Closing Cage Cash Overage (if any)
or Estimated Closing Cage Cash Shortage (if any), and including a reasonably
detailed calculation of the components of Cage Cash, which Estimated Cage Cash
Closing Statement shall be prepared in good faith. The amount of the Estimated
Closing Cage Cash Overage (if any) determined to be due and owing to Sellers
pursuant to the Estimated Cage Cash Closing Statement shall be paid by Buyer at
the Closing pursuant to Section 2.01. The amount of the Estimated Closing Cage
Cash Shortage (if any) determined to be due and owing to Buyer pursuant to the
Estimated Cage Cash Closing Statement shall reduce the Closing Payment payable
to Sellers at the Closing pursuant to Section 2.01. The amount of such payment
or reduction to the Closing Payment, as applicable, is referred to as the
“Estimated Cage Cash Closing Payment”.









3

--------------------------------------------------------------------------------




Section 3.03    Final Working Capital and Cage Cash Adjustments.


(a)No more than ninety (90) days after the Closing Date, Buyer shall prepare and
deliver to Sellers a written statement certified by the Chief Financial Officer
of Buyer (the “Final Closing Statement”) of the Final Closing Net Working
Capital, including the resulting Final Closing Net Working Capital Overage (if
any) or Final Closing Net Working Capital Shortage (if any), and including a
reasonably detailed calculation of the various amounts of each component of Net
Working Capital, which Final Closing Statement shall be prepared in good faith
and on a basis consistent with the preparation of the Financial Information and
the calculation of Net Working Capital set forth in Exhibit C. Any such amounts
determined to be payable pursuant to the Final Closing Statement shall be paid
to either Sellers (in the case of a Final Closing Net Working Capital Overage)
or Buyer (in the case of a Final Closing Net Working Capital Shortage) pursuant
to Section 3.03(e) (the “Final Closing Payment”).


(b)No more than twenty (20) days after the Closing Date, Buyer shall prepare and
deliver to Sellers a written statement certified by the Chief Financial Officer
of Buyer (the “Final Cage Cash Closing Statement”) of the Final Closing Cage
Cash, including the resulting Final Closing Cage Cash Overage (if any) or Final
Closing Cage Cash Shortage (if any), and including a reasonably detailed
calculation of the various amounts of each component of Cage Cash, which Final
Closing Statement shall be prepared in good faith. Any such amounts determined
to be payable pursuant to the Final Cage Cash Closing Statement shall be paid
either to Sellers (in the case of a Final Closing Cage Cash Overage) or Buyer
(in the case of a Final Closing Cage Cash Shortage) pursuant to Section
3.03(e) (the “Final Cage Cash Closing Payment”). The Closing Payment, as
adjusted by the Final Closing Payment and the Final Cage Cash Closing Payment,
is referred to as the “Final Purchase Price”.


(c)If Sellers disagree with the calculation of any amounts on the Final Closing
Statement and/or the Final Cage Cash Closing Statement (collectively, the “Final
Statements”), Sellers shall, within ten (10) Business Days after their receipt
of the applicable Final Statement, notify Buyer of such disagreement in writing,
setting forth in detail the particulars of such disagreement. Any amounts on the
applicable Final Statement not disputed in writing by Sellers within ten (10)
Business Days after receipt of the applicable Final Statement shall be final,
binding and conclusive for purposes of this Agreement. Buyer will provide
Sellers reasonable access to any of Buyer’s and the Company’s records (including
work papers and source documents) and relevant employees not otherwise available
to Sellers as a result of the transactions contemplated hereby, to the extent
reasonably related to Sellers’ review of the Final Statements. If any such
notice of disagreement is timely provided, Buyer and Sellers shall use
commercially reasonable efforts for a period of ten (10) Business Days (or such
longer period as they may mutually agree) to resolve any disagreements with
respect to the calculation of any amounts set forth in the Final Statements (and
which were previously identified in writing by Sellers pursuant to the first
sentence of this Section 3.03(c)). If, at the end of such period, the parties
are unable to fully resolve the disagreements, the parties shall refer the
matter to Urish Popeck & Co., LLC (the “Auditor”) to resolve any remaining
disagreements. The Auditor shall be instructed to (i) consider only such matters
as to which there is a disagreement, (ii) determine, as promptly as practicable,
whether the disputed amounts set forth in the applicable Final Statement were
prepared in accordance with the standards set forth in this Agreement, and
(iii) deliver, as promptly as practicable but in any event within forty-five
(45) days of the end of such 10-Business Day period (or such longer period as
the parties may have mutually agreed), to Sellers and Buyer its determination in
writing. The resolution for each disputed item contained in the Auditor’s
determination shall be made subject to the definitions and principles set forth
in this Agreement, and shall be consistent with either the position of Sellers
or Buyer. Sellers and Buyer shall bear their own expenses in the

4

--------------------------------------------------------------------------------




preparation and review of the Estimated Closing Statement, the Estimated Cage
Cash Closing Statement and Final Statements, except that the fees and expenses
of the Auditor shall be paid one-half by Buyer and one-half by Sellers. The
determination of the Auditor shall be final, binding and conclusive for purposes
of this Agreement and not subject to any further recourse by Buyer, Sellers or
their respective Affiliates, absent manifest error or fraud by Buyer, Sellers or
the Auditor. The date on which an amount set forth in the Final Statements is
finally determined in accordance with this Section 3.03(c) is hereinafter
referred to as the “Determination Date.”


(d)In the event the Auditor refuses engagement under this Section 3.03, Buyer
and Sellers shall mutually agree on another nationally recognized firm of
certified public accountants having no material relationship with the Company,
Buyer, Sellers or their respective Affiliates to resolve any disputes regarding
the Final Statements according to Section 3.03(c). If within thirty (30) days,
Buyer and Sellers fail to mutually agree on such firm, Buyer and Sellers shall
thereafter cause the American Arbitration Association to appoint the firm, and
in making its determination with respect to such appointment, the American
Arbitration Association shall take into account, and attempt to avoid appointing
an accounting firm with any significant preexisting relationship with the
Company, Buyer or Sellers or their respective Affiliates. The firm selected in
accordance with this Section 3.03 shall be the “Auditor” for purposes of this
Agreement.


(e)Any amounts determined to be due and owing to Sellers from Buyer or to Buyer
from Sellers, as applicable, pursuant to this Section 3.03 shall be paid by
Sellers to Buyer or by Buyer to Sellers, as applicable, by wire transfer of
immediately available funds within two (2) Business Days after the applicable
Determination Date.


Section 3.04    Accounts Receivable; Accounts Payable; Deposits.


(a)    Accounts Receivable. After the Closing, Sellers shall promptly deliver to
Buyer any cash, checks or other property that they or any of their Affiliates
receive to the extent relating to the Accounts Receivable of the Business
included in the Final Closing Net Working Capital. After the Closing, Buyer
shall promptly deliver to Sellers any cash, checks or other property that Buyer
or its Affiliates receive to the extent relating to any Accounts Receivable
existing as of the Closing Date and not included in the Final Closing Net
Working Capital. Neither party nor their Affiliates shall agree to any
settlement, discount or reduction of the Accounts Receivable belonging to the
other party. Neither party nor their Affiliates shall assign, pledge or grant
any security interest in the Accounts Receivable of the other party.
 
(b)    Accounts Payable. Each party and their Affiliates will promptly deliver
to the other a true copy of any invoice, written notice of accounts payable or
written notice of a dispute as to the amount or terms of any accounts payable
received from the creditor of such accounts payable to the extent such accounts
payable is owed by the other party. Should either party discover it has paid an
accounts payable belonging to the other party, then Buyer or Sellers, as
applicable, shall provide written notice of such payment to the other party and
the other party shall promptly reimburse the party that paid such accounts
payable all amounts listed on such notice.


(c)    Customer Deposits. Customer Deposits received by the Company or its
Subsidiaries relating to rooms, services and/or events relating to the period
from and after the Closing shall be retained by the Company at the Closing and
included in the calculation of the Final Closing Net Working Capital. Sellers
shall not have further liability or responsibility after Closing with respect to
any Customer Deposits relating to the period from and after the Closing and
Sellers and their

5

--------------------------------------------------------------------------------




Affiliates shall be entitled to retain Customer Deposits to the extent of rooms
and/or services furnished by Sellers prior to the Closing. “Customer Deposits”
include all security and other deposits, advance or pre-paid rents or other
amounts and key money or deposits (including any interest thereon).


ARTICLE IV.
CLOSING
Section 4.01    Time and Place. Unless this Agreement is earlier terminated
pursuant to Article X, the closing of the transactions contemplated by this
Agreement, including the purchase and sale of the Membership Interests (the
“Closing”), shall take place either on (a) the earlier of (i) November 15, 2016
and (ii) three (3) Business Days after Buyer delivers written notice to Sellers
of Buyer’s election to consummate the Closing on an earlier date, but, in the
case of each of clauses (i) and (ii), subject to the satisfaction or waiver by
the applicable party of the conditions set forth in Article IX on such date; or
(b) if the conditions set forth in Article IX are not so satisfied or waived on
the date specified pursuant to clause (a) (other than those conditions to be
satisfied or waived at or upon the Closing), three (3) Business Days following
the satisfaction or waiver by the applicable party of the conditions set forth
in Article IX (other than those conditions to be satisfied or waived at or upon
the Closing). The date that the Closing occurs in accordance with the preceding
sentence is referred to as the “Closing Date”. The Closing shall be consummated
through mutually acceptable escrow closing instructions at such time and place
as is agreed to by the parties, and shall be effective as of 12:01 a.m., Eastern
Time, on the Closing Date. Notwithstanding the foregoing, any party hereto may
elect in its reasonable discretion (by delivering written notice to the other
parties hereto) to delay the Closing to the first Business Day following the end
of the calendar month in which all of the conditions set forth in Article IX
have been satisfied or waived, in which case: (x) the Closing shall be effective
as of 12:01 a.m., Eastern Time on such date and (y) the Closing Deadline set
forth in Section 10.01(b) shall be automatically extended to one (1) Business
Day following such date.


Section 4.02    Deliveries and Actions by the Company and Sellers at Closing. At
or prior to the Closing, the Company and/or Sellers shall deliver, or shall
cause to be delivered, to Buyer:


(a)    Sellers Certificates. The certificate required by Section 9.02(b).


(b)    Membership Interests. An Assignment of Membership Interests substantially
in the form attached as Exhibit B (the “Assignment of Membership Interests”)
conveying to Buyer all of the Membership Interests.


(c)    FIRPTA Certificate. A certificate of each Seller dated as of the Closing
Date, in accordance with Treasury Regulations Section 1.1445-2(b)(2), certifying
that such Seller is not a foreign Person.


(d)    Resignations. Resignations (including release of claims), effective as of
the Closing Date, of all directors and officers of the Company, unless otherwise
designated by Buyer in advance no less than five (5) Business Days prior to the
Closing Date.


(e)    Good Standing Certificates. A certificate of good standing of each Seller
and the Company in each case, issued as of a date not earlier than ten (10) days
prior to the Closing Date by the Secretary of State of the State in which each
such Seller or the Company, as applicable, is incorporated, organized or
qualified to do business.



6

--------------------------------------------------------------------------------




(f)Secretary’s Certificates. A certificate of the secretary of each Seller and
the Company, dated the Closing Date, in form and substance reasonably
satisfactory to Buyer, certifying as to: (i) the Governing Documents of such
Seller or the Company, (ii) that there have been no amendments to such Governing
Documents and that such Governing Documents are in full force and effect as of
the Closing Date, (iii) the resolutions of the board of directors, or the
equivalent governing body if such Seller or the Company is not a corporation, of
each such Seller or the Company authorizing the transactions contemplated by
this Agreement and the execution, delivery and performance of this Agreement and
each Ancillary Agreement to which such Seller or the Company is a party, and
(iv) specimen signatures and incumbency of all officers of such Seller or the
Company authorized to execute this Agreement and each Ancillary Agreement.


(g)Release of Guarantees; UCC-3 Termination Statements. Letters or releases of
guarantees, in form and substance reasonably satisfactory to Buyer, evidencing
that all Indebtedness of the Company and its Subsidiaries has been or will be
paid in full at the Closing from a portion of the Closing Payment and
authorizing the Company, Buyer or its agents to file at the Closing UCC-3
Termination Statements with respect to any Lien associated with such
Indebtedness (including Liens securing such Indebtedness of Seller Parent).


(h)Exhibit A. Evidence, in form and substance reasonably satisfactory to Buyer,
that any actions required to have been consummated by Sellers, the Company or
any of its Subsidiaries before the Closing as set forth in Exhibit A hereto have
been consummated.


(i)Termination of Parent Services Agreement. Evidence, in form and substance
reasonably satisfactory to Buyer, that the Parent Services Agreement, dated as
of January 14, 2008, by and between Seller Parent and Washington Trotting
Association, Inc. (as amended, the “Parent Services Agreement”), has been
terminated, and none of Sellers or any of their respective Subsidiaries shall
have any remaining obligations thereunder.


(j)Title Affidavits. Such affidavits as the Title Insurer may reasonably require
in order to omit from its title insurance policies all exceptions for (i)
parties in possession claiming through Sellers, the Company or their respective
Subsidiaries other than under the rights to possession granted under the Leases
and the Third Party Leases; and (ii) mechanics’ liens relating to work
commissioned by Sellers, the Company or their respective Subsidiaries prior to
the Closing and such other affidavits as the Title Insurer may reasonably
require to issue a non-imputation endorsement, if available.


(k)Other Documents. Any other documents, instruments or agreements which are
reasonably requested by Buyer that are necessary to consummate the transactions
contemplated hereby and have not previously been delivered.


Section 4.03    Deliveries and Actions by Buyer at Closing. At or prior to the
Closing, Buyer shall deliver to Sellers:


(a)    Buyer Certificates. The certificate required by Section 9.03(b).


(b)    Closing Payment. The Closing Payment by wire transfer of immediately
available funds to an account designated by Seller Parent; provided, however,
that Seller Parent may direct Buyer to fund a portion of the Closing Payment to
lenders to repay outstanding Indebtedness of the Company or its Subsidiaries.



7

--------------------------------------------------------------------------------




(c)    Good Standing Certificates. A certificate of good standing of Buyer,
issued as of a date not earlier than ten (10) days prior to the Closing Date by
the Secretary of State of the State in which Buyer, is incorporated, organized
or qualified to do business.


(d)    Secretary’s Certificates. A certificate of the secretary of Buyer, dated
the Closing Date, in form and substance reasonably satisfactory to the Company
and Sellers, certifying as to: (i) the Governing Documents of Buyer, (ii) that
there have been no amendments to such Governing Documents and that such
Governing Documents are in full force and effect as of the Closing Date, (iii)
the resolutions of the board of directors, or the equivalent governing body if
Buyer is not a corporation, of Buyer authorizing the transactions contemplated
by this Agreement and the execution, delivery and performance of this Agreement
and each Ancillary Agreement to which Buyer is a party, (iv) specimen signatures
and incumbency of all officers of Buyer authorized to execute this Agreement and
each Ancillary Agreement, and (v) the minute books of Buyer (if any).


(e)    Other Documents. Any other documents, instruments or agreements which are
reasonably requested by Sellers that are necessary to consummate the
transactions contemplated hereby and have not previously been delivered.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF SELLERS


Sellers hereby jointly and severally represent and warrant to Buyer as follows,
except as expressly set forth herein and in the corresponding section of the
disclosure letter with respect to the representations and warranties of Sellers
contained in this Article V delivered by Sellers to Buyer herewith (the “Sellers
Disclosure Letter”). The Sellers Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
reasonably apparent that the matter disclosed is relevant to another paragraph
in this Agreement, qualify such other paragraph.
Section 5.01    Organization of Sellers. Each Seller is duly organized or
incorporated, as applicable, and validly existing under the laws of its state of
organization or incorporation, as applicable, and has all requisite power and
authority to own, lease and operate its assets and to carry on its business as
now being conducted. Each Seller is duly qualified or licensed to do business
and is in good standing in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary. Holdco is an indirect wholly-owned
Subsidiary of Seller Parent.


Section 5.02    Authority; No Conflict; Required Filings and Consents.


(a)    Each Seller has all requisite power and authority to enter into this
Agreement and each of the Ancillary Agreements to which it is a party and to
consummate the transactions contemplated hereby and thereby and perform its
obligations hereunder and thereunder. Each Seller’s execution and delivery of
this Agreement and each Ancillary Agreement to which it is a party and the
consummation by each Seller of the transactions contemplated hereby and thereby
and performance of its obligations hereunder and thereunder have been duly
authorized by all necessary action on the part of Sellers. This Agreement has
been, and each Ancillary Agreement will be at or prior to the Closing, duly
executed and delivered by each Seller and, assuming the due authorization,
execution and delivery by the other parties hereto and thereto, this Agreement
constitutes, and each Ancillary Agreement when so executed and delivered will
constitute, the valid and binding obligation of each

8

--------------------------------------------------------------------------------




Seller, enforceable against such Seller in accordance with their respective
terms, subject, as to enforcement, to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and (ii) general principles of equity.


(b)    The execution and delivery by each Seller of this Agreement and each
Ancillary Agreement to which it is a party does not, and the consummation by
each Seller of the transactions contemplated hereby and thereby and the
compliance by such Seller with any provisions hereof or thereof will not,
(i) conflict with or result in any material violation or material default under
(with or without notice or lapse of time, or both), or require a consent or
waiver under, or give rise to a right of termination, cancellation, modification
or acceleration or material obligation or loss of any material benefit under (A)
any provision of the Governing Documents of such Seller, or (B) any material
Contract to which such Seller is a party, (ii) result in the creation of any
Lien (other than Permitted Liens) on any of the Purchased Assets pursuant to any
Contract to which any Seller is a party, or (iii) subject to the governmental
filings and other matters referred to in Section 6.02(c) violate any Permit,
Order or Law applicable to such Seller


(c)    No Permit or Order or authorization of, or registration or filing with,
any Governmental Entity, is required by or with respect to either Seller in
connection with the execution and delivery of this Agreement or the Ancillary
Agreements by either Seller, the compliance by either Seller with any of the
provisions hereof or thereof, or the consummation by either Seller of the
transactions to which it is a party that are contemplated hereby, except for
(i) any approvals and filing of notices required under the Gaming Laws,
(ii) filings and other application requests under the HSR Act, (iii) such
Permits, Orders, registrations or filings related to, or arising out of,
compliance with statutes, rules or regulations regulating the consumption, sale
or serving of alcoholic beverages or tobacco, and (iv) any Permits, Orders,
authorizations, registrations, or filings required by Buyer or any of its
Subsidiaries, Affiliates or key employees (including under the Gaming Laws).


Section 5.03    Title to Membership Interests. Holdco is the record and
beneficial owner of all Membership Interests, free and clear of all Liens or any
other restrictions on transfer other than restrictions on transfer arising under
applicable securities Laws and Gaming Laws. Sellers are not party to any option,
warrant, purchase right or other Contract (other than this Agreement) obligating
Sellers to sell, transfer, pledge or otherwise dispose of Membership Interests.
Sellers are not a party to any voting trust, proxy or other agreement or
understanding with respect to Membership Interests.


Section 5.04    Litigation. There is no Proceeding against any Seller, pending
or, to Sellers’ Knowledge, threatened against, any Seller before any
Governmental Entity that, individually or in the aggregate, would be reasonably
likely to (x) have a Company Material Adverse Effect or (y) materially impair or
materially delay the Closing.


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY


Sellers hereby jointly and severally represent and warrant to Buyer as follows,
except as expressly set forth herein and in the corresponding section of the
disclosure letter with respect to the representations and warranties of Sellers
contained in this Article VI, delivered by Sellers to Buyer herewith (the
“Company Disclosure Letter”). The Company Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
reasonably apparent that the matter disclosed is relevant to another paragraph
in this Agreement, qualify such other paragraph.

9

--------------------------------------------------------------------------------




Section 6.01    Organization of the Company; Capitalization. Each of the Company
and its Subsidiaries is duly organized and validly existing under the laws of
its state of organization, and has all requisite power and authority to own,
lease and operate its assets and to carry on the Business as now being
conducted. The Company has no Subsidiaries other than those listed on Section
6.01 of the Company Disclosure Letter and the Company does not own or hold the
right to acquire any shares of stock or any other security or interest, directly
or indirectly, of or in any other Person. Each of the Company and its
Subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification or
licensing necessary. All of the membership interests and capital stock of the
Company and each of its Subsidiaries are duly authorized, validly issued, fully
paid and nonassessable and were issued in compliance with all applicable Laws.
All of membership interests and capital stock of the Company and each of its
Subsidiaries are directly or indirectly owned beneficially and of record by
Holdco. No Person has any rights in, or rights to acquire from the Company or
any of its Subsidiaries, any other equity related interests of the Company or
such Subsidiaries or any other securities convertible into, or exercisable or
exchangeable for, equity interests of the Company or such Subsidiaries. There
are no outstanding options, warrants or other securities or subscription,
preemptive or other rights convertible into or exchangeable or exercisable for
any equity or voting interests of the Company or any of its Subsidiaries and
there are no “phantom stock” rights, stock appreciation rights or other similar
rights with respect to the Company or such Subsidiaries. To Sellers’ Knowledge,
other than as set forth in Section 6.01 of the Company Disclosure Letter, none
of the Company, any of its Subsidiaries or any of their respective predecessors
has conducted any business under or otherwise used for any purpose in any
jurisdiction any fictitious name, assumed name, “d/b/a” trade name or other
name.


Section 6.02    Authority; No Conflict; Required Filings and Consents.


(a)    Sellers have made available to Buyer an accurate and complete copy of the
Governing Documents of the Company and each of its Subsidiaries, each as amended
as of the date hereof and in full force and effect as of the date hereof. The
Company has not violated its Governing Documents in any material respect. The
Company has all requisite power and authority to enter into this Agreement and
each of the Ancillary Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby. The Company’s execution and
delivery of this Agreement and each Ancillary Agreement to which it is a party
and the consummation by the Company of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company. This Agreement has been, and each Ancillary Agreement to which the
Company is a party will be at or prior to Closing, duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery by
the other parties hereto and thereto, this Agreement constitutes, and each such
Ancillary Agreement, when so executed and delivered, will constitute the valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject, as to enforcement, to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereinafter in effect affecting creditors’ rights generally and
(ii) general principles of equity.


(b)    Except as set forth in Section 6.02(b) of the Company Disclosure Letter,
the execution and delivery by the Company of this Agreement and each Ancillary
Agreement to which it is a party, the consummation by the Company of the
transactions contemplated hereby and thereby, and the compliance of the Company
with any provisions hereof or thereof, does not and will not, (i) conflict with
or result in any material violation of or material default under (with or
without notice or lapse of time, or both), or require a consent or waiver under,
or give rise to a right of termination, cancellation,

10

--------------------------------------------------------------------------------




modification or acceleration of any material obligation or loss of any material
benefit under, or result in the imposition or creation of any Lien (other than a
Permitted Lien) upon the Membership Interests or any Lien upon any of the
Company’s or any of the Subsidiaries’ properties or assets (tangible or
intangible) under, (A) any provision of the Governing Documents of the Company,
or (B) any material Contract to which the Company is a party, or (ii) subject to
the governmental filings and other matters referred to in clause (c) hereof,
materially violate any Permit, Order or Law applicable to the Company.


(c)    No Permit or Order or authorization of, or registration or filing with,
any Governmental Entity is required by or with respect to the Company in
connection with the execution and delivery of this Agreement or the Ancillary
Agreements by the Company or the consummation by the Company of the transactions
to which it is a party that are contemplated hereby, except for (i) such
Permits, Orders, registrations or filings related to, or arising out of,
compliance with statutes, rules or regulations regulating the consumption, sale
or serving of alcoholic beverages or tobacco, and (ii) any Permits, Orders,
registrations or filings required by Buyer or any of its Subsidiaries,
Affiliates or key employees (including under the Gaming Laws).


Section 6.03    Financial Statements and Information.


(a)    Section 6.03(a) of the Company Disclosure Letter contains a true and
complete copy of the (i) audited financial statements of the Company as of and
for the year ended December 31, 2013 (the “Audited Financial Information”) and
(ii) unaudited financial statements of the Company as of and for the month ended
March 31, 2014 (the “Unaudited Financial Information”) (together, the “Financial
Information”). Except as noted therein, the Audited Financial Information was
prepared in accordance with GAAP and the Financial Information fairly presents,
in all material respects, the financial position and results of operations of
the Company as of such dates and for such periods, except, in the case of the
Unaudited Financial Information Statements, for normal year-end and audit
adjustments and the absence of footnotes.


(b)    The Financial Information was prepared from the books and records of the
Company, which (i) have been maintained in material compliance with applicable
legal and accounting requirements and reasonable business practices, and (ii)
fairly reflect, in all material respects, all dealings and transactions in
respect of the Business and the assets and liabilities thereof required to be
reflected therein in accordance with GAAP or, in the cause of the Unaudited
Financial Information, the Company’s accounting principles consistently applied.


(c)    Except (i) as set forth in the Financial Information, or (ii) as incurred
since March 31, 2014 in the Ordinary Course of Business, the Company has no
Liabilities required to be reflected on a balance sheet in accordance with GAAP
in an amount in excess, individually or in the aggregate, of Two Hundred Fifty
Thousand Dollars ($250,000).


(d)    Section 6.03(d) of the Company Disclosure Schedule presents the Company’s
unaudited calculation of EBITDAM of the Company and its Subsidiaries as of
October 31, 2015 for (i) the period beginning January 1, 2015 and ending October
31, 2015, and (ii) the period beginning November 1, 2014 and ending October 31,
2015, in each case including a reasonably detailed calculation of each component
of EBITDAM and otherwise prepared in good faith and on a basis consistent with
the preparation of the Audited Financial Information and the past practices of
Seller Parent.





11

--------------------------------------------------------------------------------




Section 6.04    Taxes.


(a)    The Company and its Subsidiaries have timely filed or caused to be filed
(taking into account any extension of time within which to file) with the
appropriate Governmental Entities all income Tax Returns and other Tax Returns
required to be filed by, or with respect to, each such entity and all such Tax
Returns are complete and accurate in all material respects. The Company and its
Subsidiaries have timely paid all Taxes due and owing (whether or not shown on
any Tax Return).


(b)    Except as set forth in Section 6.04 of the Company Disclosure Letter,
there are no Proceedings with any Governmental Entities presently ongoing or
pending in respect of any Taxes of the Company or its Subsidiaries. There are no
deficiencies for Taxes with respect to the Company or its Subsidiaries that have
been claimed, proposed or assessed in writing by any Governmental Entity, which
deficiencies have not yet been settled, except for such deficiencies that are
being contested in good faith by appropriate proceedings.


(c)    There are no outstanding waivers extending the statute of limitation
relating to a Tax assessment or deficiency of the Company or its Subsidiaries,
and no such waivers have been requested by or of the Company or any of its
Subsidiaries.


(d)    Neither the Company nor any of its Subsidiaries has entered into any
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law).


(e)    Neither the Company nor any of its Subsidiaries has requested, has
received or is subject to any written ruling of a Governmental Entity or has
entered into any written agreement with a Governmental Entity with respect to
any Taxes.


(f)    Except as set forth in Section 6.04 of the Company Disclosure Letter,
there are no Tax allocation or sharing agreements or similar arrangements
involving, on the one hand, the Company or any of its Subsidiaries and, on the
other hand, a Person other than the Company or any of its Subsidiaries, and
after the Closing Date neither the Company nor any of its Subsidiaries shall be
bound by any such Tax allocation agreements or similar arrangements or have any
liability thereunder for amounts due in respect of periods prior to the Closing
Date.


(g)    Except as set forth in Section 6.04 of the Company Disclosure Letter,
neither the Company nor any of its Subsidiaries (i) has been a member of an
affiliated group filing a consolidated federal income Tax Return (other than the
group of which the Company is the parent) or (ii) has any liability for the
Taxes of any Person (other than the Company or any of its Subsidiaries) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local,
or foreign law), as a transferee or successor or by contract.


(h)    No written claim has been received from a jurisdiction in which Tax
Returns have not been filed by the Company or any of its Subsidiaries that it is
or may be subject to taxation by or a filing requirement in such jurisdiction.


(i)    Neither the Company nor any of its Subsidiaries has a permanent
establishment in any country other than the United States.
 

12

--------------------------------------------------------------------------------




(j)    Neither the Company nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of (i) a change in method of accounting (or the use of an incorrect
method of accounting), except a change as required by Law, for a taxable period
(or portion thereof) ending on or prior to the Closing Date, (ii) installment
sale or open transaction disposition made on or prior to the Closing Date, (iii)
prepaid amount received on or prior to the Closing Date, or (iv) any election
pursuant to Section 108(i) of the Code made effective on or prior to the Closing
Date.


(k)    Neither the Company nor any of its Subsidiaries has engaged in a
transaction that constitutes a “reportable transaction” as such term is defined
in Treasury Regulation Section 1.6011-4(b).


(l)None of the Company or any of its Subsidiaries has been a party to any
distribution occurring during the last two years in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code
(or any similar provision of state, local or foreign Law) applied.


(m)The Company and its Subsidiaries have withheld and paid to the applicable
Governmental Entities all amounts required to be withheld from amounts owing to
any employee, creditor, shareholder, independent contractor or third party.


Section 6.05    Real Property.


(a)    The Company or a Subsidiary thereof identified in Section 6.05(a) of the
Company Disclosure Letter have fee title to the Real Property described in
Section 6.05(a) of the Company Disclosure Letter, and the Real Property so
described constitutes all of the Real Property owned by the Company or its
Subsidiaries or used in connection with the Business other than as set forth in
Section 6.05(b). Section 6.05(a) of the Company Disclosure Letter sets forth a
complete list of all addresses and tax parcel numbers associated with the Real
Property owned by the Company or the applicable Subsidiary, together with a list
of the Existing Title Policies and Title Commitments. Neither the Company nor
any Subsidiary thereof has ever owned any other Real Property.


(b)    All Real Property leased by the Company or its Subsidiaries and all Real
Property leased by any Seller and used in the Business is described on Section
6.05(b) of the Company Disclosure Letter together with a description of the
lease, license, sublease or other occupancy agreements and all amendments,
modifications, supplements and assignments thereto (collectively, the “Leases”).
Neither the Company nor its Subsidiaries uses or occupies or requires the right
to use or occupy any Real Property other than the Real Property identified in
Section 6.05(a) and Section 6.05(b) of the Company Disclosure Letter.


(c)    Except as set forth in Section 6.05(c) of the Company Disclosure Letter
or in the Title Commitments set forth in Section 6.05(a) of the Company
Disclosure Letter, no owned Real Property is subject to any Lien that is not a
Permitted Lien.


(d)    Section 6.05(d) of the Company Disclosure Letter lists all leases,
licenses and other agreements which permit any third party to use or occupy any
portion of the Real Property (collectively, the “Third Party Leases”).



13

--------------------------------------------------------------------------------




(e)    With respect to each of the Leases and the Third Party Leases, except as
set forth in Section 6.05(e) of the Company Disclosure Letter:


(i)the Lease or Third Party Lease, to Sellers’ Knowledge, is valid, binding,
enforceable and in full force and effect in accordance with its terms;


(ii)as of the date of this Agreement, neither the Company, its Subsidiaries,
nor, to Sellers’ Knowledge, any other party to any Leases or Third Party Lease
is in breach or default, and, to Sellers’ Knowledge, no event has occurred
which, with notice or lapse of time, would constitute such a breach or default
or permit termination under the Leases or any Third Party Leases;


(iii)no party to the Leases or Third Party Leases has delivered written notice
of dispute to the other parties thereto; and


(iv)the rents forth in each Lease and each Third Party Lease is the actual
rental being paid, and to Sellers’ Knowledge, there are no separate agreements
or understandings with respect to the same.


(f)    Except as described in Section 6.05(f) of the Company Disclosure Letter,
to Sellers’ Knowledge, the Real Property owned by the Company and any Subsidiary
thereof complies with all applicable zoning, building, subdivision, or land
sales laws, rules, ordinances or regulations, including, without limitation, to
the extent applicable, the American With Disabilities Act of 1990 as amended to
date and all orders and regulations promulgated thereto. Sellers have made
available to Buyer true, legible and complete copies of certificates of
occupancy and permits affecting the Real Property in Sellers’ possession. To
Sellers’ Knowledge, there are no contractual or legal restrictions that preclude
or restrict the ability to use the Real Property for the purposes for which it
is currently being used. All existing water, sewer, steam, gas, electricity,
telephone, cable, fiber optic cable, internet access and other utilities
required for the use, occupancy, operation and maintenance of the Real Property
are adequate for the conduct of the Business as it is currently conducted. To
Sellers’ Knowledge, there are no material latent defects or material adverse
physical conditions affecting the Real Property or any of the facilities,
buildings, structures, erections, improvements, fixtures, fixed assets and
personalty of a permanent nature annexed, affixed or attached to, located on or
forming part of the Real Property.


(g)    There are no condemnation proceedings or eminent domain proceedings of
any kind pending or, to Sellers’ Knowledge, threatened against any Real
Property.


(h)    All of the Real Property is occupied under a valid and current
certificate of occupancy or similar permit. To Sellers’ Knowledge, no
governmental, fire, life safety or other inspection is required under applicable
Law in connection with the transactions contemplated by this Agreement.


(i)    To Sellers’ Knowledge, all improvements on the Real Property constructed
by or on behalf of Sellers, the Company or any Subsidiary thereof or,
constructed by or on behalf of any other Person, were constructed in compliance
with all applicable Laws (including any building, planning or zoning Laws)
affecting such Real Property. All of the Real Property has access to a public
way and utility services sufficient to conduct the Business as it is currently
conducted.



14

--------------------------------------------------------------------------------




(j)    To Sellers’ Knowledge, no improvements on the Real Property and none of
the current uses and conditions thereof violate any Liens, applicable site plan
approvals, zoning or subdivision regulations or urban redevelopment plans as
modified by any duly issued variances, and to Sellers’ Knowledge, no permits,
licenses or certificates pertaining to the ownership or operation of all
improvements on the Real Property, other than those which are transferable with
the Real Property, are required by any governmental authority having
jurisdiction over the Real Property. Neither Sellers, the Company nor any
Subsidiary thereof has received any written notice of any default under any of
the covenants, easements or restrictions affecting or encumbering any Real
Property or any constituent or portion thereof.


(k)    Other than pursuant to this Agreement, neither Sellers, the Company nor
any Subsidiary thereof has entered into any contract for the sale of any Real
Property or any constituent or portion thereof. No Third Party Lease or other
agreement affecting any Real Property contains any rights of first refusal or
options to purchase the applicable Real Property or any portion thereof or any
other similar rights.


Section 6.06    Intellectual Property.


(a)    Section 6.06(a) of the Company Disclosure Letter sets forth a correct and
complete list as of the date of this Agreement of the (i) patents and patent
applications, (ii) trademark and service mark registrations and applications for
registration thereof, (iii) copyright registrations and applications for
registration thereof, and (iv) internet domain name registrations, in each case
that are owned by the Company or any of its Subsidiaries, including for each
item listed, as applicable, the owner, the jurisdiction, the application/serial
number, the patent/registration number, the filing date, and the
issuance/registration date.


(b)    The Company and its Subsidiaries own or possesses adequate licenses or
otherwise have the right to use all the Intellectual Property that are material
to the conduct of the Business, free and clear of Liens (other than Permitted
Liens).


(c)    Except as set forth in Section 6.06(c) of the Company Disclosure Letter,
to Sellers’ Knowledge, (i) none of the Intellectual Property owned by the
Company or any of its Subsidiaries infringes upon, misappropriates, dilutes or
otherwise violates the Intellectual Property of any other Person and (ii) no
third party is currently infringing, misappropriating, diluting or otherwise
violating any Intellectual Property owned by the Company or its Subsidiaries.


(d)    (i) No claims are pending or, to Sellers’ Knowledge, threatened, with
regard to the ownership by the Company or any of its Subsidiaries or the
validity or enforceability of their respective Intellectual Property that is
material to the conduct of the Business, and (ii) no claims are pending or, to
Sellers’ Knowledge, threatened, that the conduct of the Company’s or its
Subsidiaries’ respective businesses as currently conducted infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
other Person.


(e)    The consummation of the transactions contemplated this Agreement will
not: (i) result in the breach, modification, cancellation, termination or
suspension of any agreement to which the Company or any of its Subsidiaries are
a party for any Intellectual Property rights that are material to the conduct of
the Business, or (ii) result in the loss or impairment of the Company’s or any
of its Subsidiaries’ ownership or right to use any Intellectual Property that is
material to the conduct of the Business.

15

--------------------------------------------------------------------------------






Section 6.07    Agreements, Contracts and Commitments.


(a)    Except for Contracts that are terminable by the Company or its
Subsidiaries upon sixty (60) days’ notice or less without penalty, Section
6.07(a) of the Company Disclosure Letter sets forth as of the date of this
Agreement a complete, accurate and current list of any Contract to which the
Company or its Subsidiaries is a party (collectively the “Material Contracts”):


(i)    any Contract providing for aggregate annual payments to or by the Company
or its Subsidiaries in excess of Two Hundred Fifty Thousand Dollars ($250,000),


(ii)    any Contract that grants to any Person the right to occupy (except
pursuant to reservations made in the Ordinary Course of Business) any portion of
the Real Property,


(iii)    any Contract that contains a covenant not to compete that restricts the
Business of the Company or its Subsidiaries in any geographic location,


(iv)    all partnership agreements, limited liability company agreements and
joint venture agreements relating to the Company or any of its Subsidiaries and


(v)any Contract relating to the acquisition or sale of a business (or all or
substantially all of the assets thereof) by the Company or any of its
Subsidiaries.


(b)    Each Material Contract listed on Section 6.07(a) of the Company
Disclosure Letter is a valid and binding obligation of the Company or a
Subsidiary thereof and, to Sellers’ Knowledge, is a valid and binding obligation
of each other party thereto, and is in full force and effect and enforceable by
the Company or such Subsidiary in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and (ii) general principles of equity. As
of the date of this Agreement, except as set forth in Section 6.07(b) of the
Company Disclosure Letter, there is no breach or violation of or default by the
Company or such Subsidiary or, to Sellers’ Knowledge, by any other party under
any of the Material Contracts. Sellers have made available to Buyer a true,
correct and complete copy of all Material Contracts listed on Section 6.07(a) of
the Company Disclosure Letter, together with all amendments, waivers or other
changes thereto.


Section 6.08    Litigation. Other than as set forth in Section 6.08 of the
Company Disclosure Letter, as of the date of this Agreement, there is no
Proceeding pending, or to Sellers’ Knowledge, threatened against, the Company or
its Subsidiaries before any Governmental Entity. Other than as set forth in
Section 6.08 of the Company Disclosure Letter, as of the date of this Agreement,
neither the Company nor its Subsidiaries is subject to any Order of any
Governmental Entity that, individually or in the aggregate, materially interfere
with, or would be reasonably likely to materially interfere with, the ability of
the Business to be conducted as it is currently conducted.


Section 6.09    Environmental Matters. Except for matters set forth in Section
6.09 of the Company Disclosure Letter, (a)  the Business is, and for the past
three (3) years has been, in compliance in all respects with all Environmental
Laws; (b) the Company and its Subsidiaries possess all material Permits required
under Environmental Laws with respect to operation of the Business, and are in
compliance in all material respects with such Permits; (c) there is no pending
or, to Sellers’ Knowledge,

16

--------------------------------------------------------------------------------




threatened, claim, action, enforcement action, proceeding, notice of violation
or notice of responsibility regarding compliance with, or liability under,
Environmental Laws with respect to the Business; (d) neither the Company, nor
any of its Subsidiaries, has Released any Hazardous Substance on, in, from,
under or at any property currently or formerly owned, operated or leased by the
Company or any of its Subsidiaries in an amount, manner or concentration that
could reasonably be expected to result in material liability to the Company; (e)
to Sellers’ Knowledge, no Hazardous Substance is present on, at or under the
Real Property in an amount, manner or concentration that could reasonably be
expected to result in material liability to the Company; and (f) in the past
three (3) years, the Company has not received a written notice from any
Governmental Entity issued to the Company under Environmental Law. The Company
has provided or made available to Buyer all material documents, records and
information in the possession or reasonable control of the Company concerning
any environmental or health and safety matter relevant to the Company or its
Subsidiaries or to any property currently or formerly owned, operated or leased
by the Company or any of its Subsidiaries, including without limitation,
material environmental audits, environmental risk assessments, site assessments,
documentation regarding waste disposal, Permits issued under Environmental Laws,
and reports or correspondence to or from Governmental Entities.


Section 6.10    Permits; Compliance with Laws.


(a)    The Company, its Subsidiaries and, to Sellers’ Knowledge, the Company’s
directors, officers and key employees hold all material Permits (including
approvals of Gaming Authority) necessary for the conduct of the Business as
currently conducted, each of which is in full force and effect. The Business is,
and since January 1, 2013 has been, conducted in material compliance with
applicable Law (including the Gaming Laws). The Company does not know of any
fact, circumstance or other reason relating to it that would prevent the
conditions to Closing set forth in Article IX from being satisfied or the
Closing from occurring within thirteen (13) months of the Effective Date.


(b)    Neither the Company nor any of its Subsidiaries, nor any of the Company’s
or its Subsidiaries’ “key persons” (as defined under applicable Gaming Law), is
or since January 1, 2013 has been, in conflict with, in default with respect to
or in violation of any Law (including Gaming Laws) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.


(c)    Other than as set forth in Section 6.10(c) of the Company Disclosure
Letter, (i) none of the Company or any of its Subsidiaries has received any
written claim, demand, notice, complaint, court order or administrative order
from any Gaming Authority or other Governmental Entity in the past three (3)
years under, or relating to any violation or possible violation of, any Gaming
Law which did or would be reasonably likely to result in an individual fine or
penalty of $100,000 or more and (ii) to Sellers’ Knowledge, no investigation or
review is threatened by any Gaming Authority or other Governmental Entity with
respect to the Company or any of its Subsidiaries. To Sellers’ Knowledge, there
are no facts, circumstances or conditions which if known by any Gaming Authority
would reasonably be expected to result in the revocation, limitation,
suspension, non-renewal, modification or termination of a Gaming Approval,
except to the extent resulting from, directly or indirectly, (i) the
negotiation, execution or announcement of this Agreement or the transactions
contemplated hereby (including the impact of any of the foregoing on
relationships with customers, suppliers, licensors, employees or regulators
(including any Gaming Authority)) or (ii) changes, effects, developments or
circumstances to the extent arising from or relating to the identity of Parent
or Buyer, or their ability to obtain the Gaming Approvals. None of the Company
or any of its Subsidiaries has suffered a suspension, denial, non-renewal,
limitation or revocation of any Permit or Gaming Approval.

17

--------------------------------------------------------------------------------






Section 6.11    Labor Matters.


(a)    Sellers have made available to Buyer the following information for each
Property Employee as of May 7, 2014: (i) name, job title or position; (ii) the
base salary or current wages; and (iii) the most recent bonus paid, if any.


(b)    Except as set forth in Section 6.11(b) of the Company Disclosure Letter,
the Company and its Subsidiaries are in compliance with all applicable Laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours and occupational safety and health.


(c)    Except as set forth in Section 6.11(c) of the Company Disclosure Letter,
(a) neither the Company nor any of its Subsidiaries has experienced any strike,
slowdown, work stoppage, lockout, material grievance, claim of unfair labor
practices, or other collective bargaining dispute within the past three years
that has not been dismissed or settled; (b) to Sellers’ Knowledge, no
organizational effort is presently being made or threatened by or on behalf of
any labor union with respect to employees of the Company or any of its
Subsidiaries; and (c) no collective bargaining agreements with any labor
organization are in effect with respect to the Company or any of its
Subsidiaries.


Section 6.12    Employee Benefits.


(a)    Section 6.12(a) of the Company Disclosure Letter sets forth as of the
date of this Agreement a list of each material Employee Benefit Plan. Each
Employee Benefit Plan has been established, maintained and administered in
accordance with its terms and complies in form and operation with the applicable
requirements of ERISA, the Code and other applicable Laws, and other than
routine claims for benefits, there is no claim or lawsuit pending or, to
Sellers’ Knowledge, threatened against or arising out of or related to an
Employee Benefit Plan.


(b)    With respect to each Employee Benefit Plan, the Company has made
available to Buyer true and complete copies of (i) all plan documents, including
all amendments thereto, (ii) all summary plan descriptions, (iii) the most
recent annual report (Form 5500 series) filed with the Internal Revenue Service,
if applicable, (iv) the most recent determination or opinion letter, if any,
issued by the Internal Revenue Service, and (v) any related trust or funding
agreement.


(c)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service as to its qualified status or may rely on a prototype
opinion letter from the Internal Revenue Service, or has timely filed or has
time remaining in which to file an application for such determination from the
Internal Revenue Service, and, to Sellers’ Knowledge, no fact or event has
occurred that could reasonably be expected to cause the loss of such
qualification.


(d)    Except as set forth in Section 6.12(d) of the Company Disclosure Letter,
none of the Company or any of its Subsidiaries contributes to, or has, within
the past six years, contributed to or had any obligation to contribute to any
Employee Benefit Plan that is a Title IV Plan or Multiemployer Plan.



18

--------------------------------------------------------------------------------




(e)    Except as set forth in Section 6.12(e) of the Company Disclosure Letter,
there is no Employee Benefit Plan that is a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides retiree or post-employment
benefits to any Property Employees or to the employees of any of the Company’
ERISA Affiliates, other than pursuant to Section 4980B of the Code or any
similar state Law.


(f)    As of the Closing, no amount that will be received as a result of or in
connection with the consummation of the transactions contemplated by this
Agreement by any employee, officer, director or other service provider of the
Company or any of its Subsidiaries who is a “disqualified individual” (as such
term is defined in Treasury Regulation Section 1.280G-1) could reasonably be
expected to be an “excess parachute payment” (as defined in Section 280G(b)(1)
of the Code).


(g)    This Section 6.12 constitutes the sole and exclusive representations and
warranties of the Company with respect to any matters relating to any Employee
Benefit Plan


Section 6.13    Brokers. Except for the fees and commissions of Stifel, Nicolaus
& Company, Incorporated (which fees and commissions are the sole responsibility
of Sellers), Sellers have not employed and no Person has acted directly or
indirectly as a broker, financial advisor or finder for Sellers and Sellers have
not incurred any liability for any brokerage fees, commissions or finder’s fees
in connection with the transactions contemplated by this Agreement.


Section 6.14    Title to Purchased Assets; Sufficiency of Purchased Assets. The
Company and its Subsidiaries have good and marketable title to, or a valid
leasehold interest in, the material tangible Personal Property constituting
Purchased Assets, free and clear of any Liens other than for Permitted Liens. To
Sellers’ Knowledge, all of the material tangible Personal Property constituting
Purchased Assets, taken as a whole, are structurally sound, are in good
operating condition and, taken as a whole, such tangible Personal Property
constituting Purchased Assets is not in need of maintenance or repairs except
for ordinary, routine maintenance and repairs. Except as set forth in Section
6.14 of the Company Disclosure Letter, the Purchased Assets, taken as a whole,
are sufficient in all material respects for the continued conduct of the
Business immediately after the Closing in substantially the same manner as
conducted immediately prior to the Closing.


Section 6.15    Absence of Changes. From December 31, 2013 through the Effective
Date, the Business has been conducted in the Ordinary Course of Business. Since
such date through the Effective Date, except as set forth in Section 6.15 of the
Company Disclosure Letter, neither the Company nor any of its Subsidiaries:


(a)    made any material change in any method of accounting or accounting
practice, policy or procedure other than as required by GAAP;


(b)    amended its Governing Documents;


(c)    (i) declared, set aside, made or paid any dividend or other distribution
or payments (whether in cash, stock or property or any contribution thereof) in
respect of any of its Membership Interests or (ii) redeemed or otherwise
acquired any of its Membership Interests, or issued any new Membership
Interests;


(d)    merged or consolidated with any business or any corporation, partnership,
limited liability company, association or other business organization or
division thereof, acquired all or

19

--------------------------------------------------------------------------------




substantially all of the assets from any Person or made any loans, advances or
capital contributions to, or any investments in, any Persons;


(e)    sold, leased, licensed or otherwise transferred any material assets or
properties of the Company or any of its Subsidiaries, other than in the Ordinary
Course of Business consistent with past practice;


(f)    subjected any of the Purchased Assets to a Lien, other than Permitted
Liens created in the Ordinary Course of Business;


(g)    incurred any Indebtedness, except for any Indebtedness that shall be
fully repaid at Closing;


(h)    adopted a plan of complete or partial liquidation, dissolution, merger,
consolidation, recapitalization or other reorganization or taken any action for
the appointment of a receiver, administrator, trustee or similar officer;


(i)    entered into, materially amended or terminated a Material Contract other
than (i) in order to comply with applicable Law, (ii) any termination at the
expiration of its stated term, (iii) entries, amendments, terminations and
renewals in the Ordinary Course of Business or (iv) as required by Applicable
Law;


(j)    except as required by applicable Law or the terms of any Employee Benefit
Plan in existence on the date of this Agreement, as applicable, (i) materially
increased the base salary of any officer of the Company or any of its
Subsidiaries (other than in the Ordinary Course of Business consistent with past
practice), or (ii) entered into, adopted or amended, in any material respect,
any Employee Benefit Plan in any manner that established or materially increased
the compensation of any officer of the Company or any of its Subsidiaries; or


(k)    authorized, or made any commitment with respect to, any single capital
expenditure that is in excess of Fifty Thousand Dollars ($50,000) or capital
expenditures that are, in the aggregate, in excess of Two Hundred Fifty Thousand
Dollars ($250,000), other than capital expenditures not in excess of Eight
Million Dollars ($8,000,000) for the year ending December 31, 2014 that are
consistent with the amounts and anticipated timing of capital expenditures set
forth in the Sellers’ budget for the year ending December 31, 2014 that has
previously been provided to Buyer (the “2014 Budget”).


Section 6.16    Insurance. Section 6.16 of the Company Disclosure Letter sets
forth as of the date of this Agreement a true and complete list of all current
insurance policies on which the Company or any of its Subsidiaries are named as
insureds or additional insureds. Sellers have made true and complete copies of
all such insurance policies to Buyer. Such insurance policies are of the type
and in the amounts customarily carried by Persons conducting a business similar
to the Company and are sufficient for compliance in all material respects with
all applicable Laws and Material Contracts to which the Company or its
Subsidiaries is a party. As of the date hereof, each of such insurance policies
is in full force and effect. Neither the Company nor any Subsidiary has received
any written notice regarding any cancellation, invalidation or since January 1,
2013, material increase in premiums or deductibles of any such insurance policy.
The execution and delivery of this Agreement by Sellers and the Company and the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements will not conflict with, require the consent or approval of
any insurer under, or result in any breach or violation of or default (with or
without notice or lapse of time, or both) under,

20

--------------------------------------------------------------------------------




or give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a benefit under, any of the insurance policies required
to be listed on Section 6.16 of the Company Disclosure Letter.


Section 6.17    Certain Transactions. Other than (i) as set forth in Section
6.17 of the Company Disclosure Letter and (ii) the Parent Services Agreement, no
current or former officer, director, member, partner, shareholder, record or
beneficial owner of any security of any class of the Company, or Affiliate of
the Company, or an immediate family member of any of the foregoing (an
“Affiliated Person”) (a) is a party to any Contract with the Company or any of
its Subsidiaries, (b) owns any asset, tangible or intangible, that is used in
the Business, or (c) has any cause of action or other claim whatsoever against,
or owes any amount to, the Company or any of its Subsidiaries. To Sellers’
Knowledge, no current officer, member, partner, shareholder, record or
beneficial owner of any security of any class of the Company, or Affiliate of
the Company has any direct or indirect material interest in, or is or was, a
director, officer or employee of any Person that is a client, customer,
supplier, lessor, lessee, debtor, creditor or competitor of, the Company. To
Sellers’ Knowledge, no person employed by the Company or any of its Subsidiaries
is a relative of any officer, director, member, partner, shareholder, record or
beneficial owner of the Company or any of its Subsidiaries.


Section 6.18    No Other Representations and Warranties. SELLERS MAKE NO
REPRESENTATION OR WARRANTY TO BUYER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
BUSINESS, THE PURCHASED ASSETS, THE COMPANY, ITS SUBSIDIARIES OR OTHERWISE,
INCLUDING ANY REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR FUTURE RESULTS, OTHER THAN AS EXPRESSLY PROVIDED IN
ARTICLES V AND VI. WITHOUT LIMITING THE FOREGOING, SELLERS DO NOT MAKE ANY
REPRESENTATION OR WARRANTY TO BUYER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
MANAGEMENT PRESENTATIONS (INCLUDING MONTHLY FINANCIAL REVIEWS), MARKETING
MATERIALS, FINANCIAL PROJECTIONS, FORECASTS, BUDGETS, OR THE IMPACT OF
COMPETITION, WEATHER, OR OTHER FACTORS AFFECTING HISTORICAL, ACTUAL OR PROJECTED
FINANCIAL PERFORMANCE RELATING TO THE BUSINESS. BUYER HEREBY ACKNOWLEDGES THAT,
OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE BUSINESS, THE PURCHASED
ASSETS, THE COMPANY AND ITS SUBSIDIARIES ARE BEING ACQUIRED “AS IS, WHERE IS” ON
THE CLOSING DATE AND IN THEIR PRESENT CONDITION, AND BUYER HAS RELIED ON ITS OWN
EXAMINATION AND INVESTIGATION OF THE BUSINESS, THE PURCHASED ASSETS, THE COMPANY
AND ITS SUBSIDIARIES IN ELECTING TO ENTER INTO, AND CONSUMMATE THE TRANSACTIONS
UNDER, THIS AGREEMENT AND THE ANCILLARY AGREEMENTS. NO PATENT OR LATENT PHYSICAL
CONDITION OR DEFECT IN ANY OF THE PURCHASED ASSETS, WHETHER OR NOT NOW KNOWN OR
DISCOVERED, SHALL AFFECT THE RIGHTS OF EITHER PARTY.


ARTICLE VII.
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sellers as follows, except as expressly set
forth herein and in the corresponding section of the Disclosure Letter with
respect to the representation and warranties of Buyer contained in this Article
VII delivered by Buyer to Sellers herewith (the “Buyer Disclosure Letter”). The
Buyer Disclosure Letter shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Agreement and the disclosure
in any paragraph shall, to the

21

--------------------------------------------------------------------------------




extent reasonably apparent that the matter disclosed is relevant to another
paragraph in this Agreement, qualify such other paragraph.
Section 7.01    Organization. Each of Parent and Buyer is duly organized and
validly existing under the laws of its state of organization and has all
requisite power and authority to carry on its business as now being conducted.
Each of Parent and Buyer is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary.


Section 7.02    Authority; No Conflict; Required Filings and Consents.


(a)    Each of Parent and Buyer has all requisite power and authority to enter
into this Agreement and each Ancillary Agreement to which it is a party and to
consummate the transactions contemplated hereby and thereby and perform its
obligations hereunder and thereunder. Each of Parent’s and Buyer’s execution and
delivery of this Agreement and each Ancillary Agreement to which it is a party
and the consummation by Parent and Buyer of the transactions contemplated hereby
and thereby and performance of its obligations hereunder and thereunder have
been duly authorized by all necessary action on the part of Parent or Buyer, as
applicable. This Agreement has been, and each Ancillary Agreement will be at or
prior to the Closing, duly executed and delivered by Parent and Buyer, as
applicable, and, assuming the due authorization, execution and delivery of the
other parties hereto and thereto, this Agreement constitutes, and each Ancillary
Agreement when so executed and delivered will constitute, the valid and binding
obligation of each of Parent and Buyer, enforceable against Parent and Buyer in
accordance with their respective terms, subject, as to enforcement, to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
Laws now or hereinafter in effect affecting creditors’ rights generally and
(ii) general principles of equity.


(b)    The execution and delivery by each of Parent and Buyer of this Agreement
and each Ancillary Agreement to which it is a party does not, and the
consummation by Parent and Buyer of the transactions contemplated hereby and
thereby and the compliance by Parent and Buyer with any provisions hereof or
thereof will not, (i) conflict with or result in any material violation or
material default under (with or without notice or lapse of time, or both), or
require a consent or waiver under, or give rise to a right of termination,
cancellation, modification or acceleration or material obligation or loss of any
material benefit under (A) any provision of the Governing Documents of Parent or
Buyer, or (B) any material Contract to which Parent or Buyer is a party, or
(ii) subject to the governmental filings and other matters referred to in
Section 7.02(c), violate any Permit, Order or Law applicable to Parent or Buyer.


(c)    No Permit or Order or authorization of, or registration or filing with,
any Governmental Entity, is required by or with respect to Parent, Buyer or
their Affiliates in connection with the execution and delivery of this Agreement
or the Ancillary Agreements by Parent or Buyer, the compliance by Parent and
Buyer with any of the provisions hereof or thereof, or the consummation by
Parent and Buyer of the transactions that are contemplated hereby, except for
(i) any approvals and filing of notices required under the Gaming Laws,
(ii) filings and other application requests under the HSR Act, (iii) such
Permits, Orders, registrations or filings related to, or arising out of,
compliance with statutes, rules or regulations regulating the consumption, sale
or serving of alcoholic beverages or tobacco, and (iv) any Permits, Orders,
authorizations, registrations, or filings required by Sellers or the Company or
any of their Subsidiaries, Affiliates or key employees (including under the
Gaming Laws).



22

--------------------------------------------------------------------------------




Section 7.03    Brokers. Neither Parent, Buyer nor any of their Representatives
have employed, and no Person has acted directly or indirectly as a broker,
financial advisor or finder for Parent or Buyer and neither Parent nor Buyer has
not incurred any liability for any brokerage fees, commissions or finder’s fees
in connection with the transactions contemplated by this Agreement.


Section 7.04    Financing. Parent’s and Buyer’s current cash availability or
available borrowings under its credit facilities are sufficient to enable Parent
and Buyer to make payment in full, in cash, of (a) the Closing Payment and (b)
the Final Closing Payment as contemplated by Section 2.01 and Section 3.02(a).
EACH OF PARENT AND BUYER HEREBY ACKNOWLEDGES AND AGREES THAT THE RECEIPT BY
BUYER OF ANY FINANCING FROM ANY PERSON IS NOT A CONDITION TO BUYER’S OBLIGATION
TO PURCHASE THE MEMBERSHIP INTERESTS AT THE CLOSING UNDER THIS AGREEMENT.


Section 7.05    Licensability of Principals.


(a)    None of Parent, Buyer, their Subsidiaries or any of their respective
current executive officers and directors (collectively the “Buyer Related
Parties ”) has ever withdrawn, been denied, or had revoked, a gaming license or
related finding of suitability by a Governmental Entity or Gaming Authority.
Parent, Buyer and each of the Buyer Related Parties are in good standing, and in
material compliance with all Gaming Laws, in each of the jurisdictions in which
Parent, Buyer or any Buyer Related Party owns or operates gaming facilities.
Schedule 7.05(a) hereto sets forth a true and accurate list of all Buyer Related
Parties required to be found suitable in connection with the Gaming Approvals
for the Transaction (if Buyer is required to obtain such Gaming Approvals in
accordance with Section 8.03(c)).


(b)    To Buyer’s Knowledge, there are no facts unknown to the Gaming
Authorities, which if known to the Gaming Authorities, would (i) be reasonably
likely to result in the denial, revocation, limitation or suspension of a gaming
license currently held or other Gaming Approval, or (ii) result in a negative
outcome to any finding of suitability proceedings currently pending, or under
the suitability, licensing, Permits, orders, authorizations or proceedings
necessary for the consummation of this Agreement. Buyer does not know of any
fact, circumstance or other reason relating to it that it believes would prevent
it or a Third Party Operator from obtaining the necessary licenses under Gaming
Approvals or the conditions to Closing set forth in Article IX from being
satisfied or the Closing from occurring by the Closing Deadline.


Section 7.06    Permits; Compliance with Gaming Laws.


(a)    Parent, Buyer, and to Buyer’s Knowledge, each of the Buyer Related
Parties, and their respective directors, officers, key employees and Persons
performing management functions similar to officers and partners, hold or have
applied for all Permits and Orders of all Governmental Entities (including all
authorizations under Gaming Laws) necessary to conduct the business and
operations of Parent and Buyer (the “Buyer Permits”), each of which is in full
force and effect.


(b)    No event has occurred which permits, or upon the giving of notice or
passage of time or both would permit, revocation, non-renewal, modification,
suspension, limitation or termination of the Buyer Permits.



23

--------------------------------------------------------------------------------




(c)    Parent, Buyer, and to Buyer’s Knowledge, Buyer’s directors, officers, key
employees and Persons performing management functions similar to officers and
partners are, and since November 1, 2013 have been, in material compliance with
the terms of the Buyer Permits.


(d)    Neither Parent nor Buyer has not received written notice of any
investigation or review by any Governmental Entity with respect to Buyer that is
pending, and, to Buyer’s Knowledge, no investigation or review is threatened,
nor has any Governmental Entity indicated in writing any intention to conduct
the same that would materially impair or materially delay the Closing.


Section 7.07    Litigation. There is no Proceeding against Parent or Buyer,
pending or, to Buyer’s Knowledge, threatened against Parent or Buyer before any
Governmental Entity, that, individually or in the aggregate, would be reasonably
be likely to (x) have a Buyer Material Adverse Effect or (y) materially impair
or materially delay the Closing.


Section 7.08    Solvency. Neither Parent nor Buyer is entering into the
transactions contemplated by this Agreement with the actual intent to hinder,
delay or defraud either present or future creditors of the Company or its
Subsidiaries. Buyer is Solvent as of the date of this Agreement, and Buyer will,
after giving effect to all of the transactions contemplated by this Agreement,
including the Financing, any alternative financing and the payment of the
Closing Payment all other amounts required to be paid by Buyer pursuant to this
Agreement, any payment of any outstanding indebtedness of the Company or its
Subsidiaries contemplated by this Agreement or the Commitment Letters, the
payment of all other amounts required to be paid in connection with the
consummation of the transactions contemplated by this Agreement and the payment
of all related fees and expenses, be Solvent at and after the Closing Date. As
used in this Section 7.08, the term “Solvent” means, with respect to a
particular date, that on such date, (a) the sum of the assets, at a fair
valuation, of Buyer (and, after the Closing, the Company and its Subsidiaries)
(on a consolidated basis) and of each of them (on a stand-alone basis) will
exceed their debts, (b) each of Buyer (and, after the Closing, the Company and
its Subsidiaries) (on a consolidated basis) and each of them (on a stand-alone
basis) has not incurred and does not intend to incur, and does not believe that
it will incur, debts beyond its ability to pay such debts as such debts mature,
and (c) each of Buyer (and, after the Closing, the Company and its Subsidiaries)
(on a consolidated basis) and each them (on a stand-alone basis) has sufficient
capital and liquidity with which to conduct its business. For purposes of this
Section 7.08, “debt” means any liability on a claim, and “claim” means any (i)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured, and (ii) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.


Section 7.09    Due Diligence Investigation. Each of Parent and Buyer has had an
opportunity to discuss the business, management, operations and finances of the
Business with Sellers, its applicable Affiliates and their respective
Representatives and has had an opportunity to inspect the Purchased Assets. Each
of Parent and Buyer has conducted its own independent investigation of the
Business. In making its decision to execute and deliver this Agreement and the
Ancillary Agreements and to consummate the transactions contemplated hereunder
and thereunder, each of Parent and Buyer has relied solely upon the
representations and warranties of Sellers set forth in Articles V and VI (and
acknowledges that such representations and warranties are the only
representations and warranties made by Sellers) and has not relied upon any
other information provided by, for or on behalf of Sellers or their Affiliates
or their respective Representatives, to Parent or Buyer in connection with the

24

--------------------------------------------------------------------------------




transactions contemplated by this Agreement and the Ancillary Agreements. Each
of Parent and Buyer has entered into the transactions contemplated by this
Agreement and the Ancillary Agreements with the understanding, acknowledgement
and agreement that no representations or warranties, express or implied, are
made with respect to any management presentations (including monthly financial
reviews), marketing materials, financial projections, forecasts, budgets, or the
impact of competition, weather, or other factors affecting historical, actual or
projected financial performance relating to the Business. Each of Parent and
Buyer further agrees that it is not relying on and has no legal claim predicated
on any statements made by Sellers, whether written or oral, with respect to any
management presentations (including monthly financial reviews), marketing
materials, financial projections, forecasts, budgets, or the impact of
competition, weather, or other factors affecting historical, actual or projected
financial performance relating to the Business. Each of Parent and Buyer
acknowledges that no current or former stockholder, director, officer, employee,
affiliate or advisor of Sellers or their Affiliates has made or is making any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement or the Ancillary Agreements, express or implied.


ARTICLE VIII.
COVENANTS


Section 8.01    Conduct of Business Prior to the Closing.


(a)    During the period from the Effective Date and continuing until the
earlier of the termination of this Agreement or the Closing (the “Pre-Closing
Period”), subject to any written instructions of any Governmental Entity and to
the limitations set forth below, the Company shall, and Sellers shall cause the
Company to (except to the extent as expressly provided by this Agreement or to
the extent that Buyer shall otherwise grant its prior consent in writing, which
consent may not be unreasonably withheld, conditioned or delayed) carry on the
Business in the Ordinary Course of Business. Without limiting the generality of
the foregoing (except as expressly provided by this Agreement, to the extent
that Buyer shall otherwise grant its prior consent in writing, which consent may
not be unreasonably withheld, conditioned or delayed, or as disclosed on Section
8.01 of the Company Disclosure Letter), during the Pre-Closing Period, neither
the Company nor its Subsidiaries shall, and Sellers shall cause the Company and
its Subsidiaries not to:


(i)    make any material change in any method of accounting or accounting
practice, policy or procedure other than as required by GAAP;


(ii)    amend its Governing Documents;


(iii)    (A) declare, set aside, make or pay any dividend or other distribution
or payments (whether in cash, stock or property or any contribution thereof) in
respect of any of its membership interests or capital stock or (B) redeem or
otherwise acquire any of its membership interests or capital stock;


(iv)    merge or consolidate with any business or any corporation, partnership,
limited liability company, association or other business organization or
division thereof, or acquire all or substantially all of the assets from any
Person;



25

--------------------------------------------------------------------------------




(v)    issue or sell or encumber any (A) Membership Interests, (B) interests of
any kind in any of the Company’s Subsidiaries, or (C) any securities convertible
into, or rights to acquire, any Membership Interests or interests in any of the
Company’s Subsidiaries;


(vi)    (A) purchase any equity interests in or securities of, or make any other
investment in or loans or advances to, any Person, or (B) except in the Ordinary
Course of Business, acquire any material assets that would constitute Purchased
Assets;


(vii)    sell, lease, license or otherwise transfer any material assets or
properties of the Company or any of its Subsidiaries, other than (A) as set
forth in Section 8.01(a) of the Company Disclosure Letter, (B) in the Ordinary
Course of Business and which, individually, do not exceed Fifty Thousand Dollars
($50,000) or which, in the aggregate, do not exceed Two Hundred Fifty Thousand
Dollars ($250,000), or (C) replacements of assets (provided that any asset that
is not leased or licensed may not be replaced with another that is leased or
licensed under this clause (C));


(viii)    subject any of the Purchased Assets to a Lien, other than Permitted
Liens created in the Ordinary Course of Business;


(ix)    incur any Indebtedness, except for any Indebtedness that shall be fully
repaid at Closing, amounts to the Pennsylvania Gaming Control Board from the
Property Tax Relief Reserve Fund and pension liabilities in the Ordinary Course
of Business;


(x)    adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, recapitalization or other reorganization or take any action for
the appointment of a receiver, administrator, trustee or similar officer;


(xi)    enter into, materially amend or terminate a Material Contract other than
(A) in order to comply with applicable Law, (B) any termination at the
expiration of its stated term, or (C) entries, amendments, terminations and
renewals in the Ordinary Course of Business;


(xii)    except as required by applicable Law or the terms of any Employee
Benefit Plan in existence on the date of this Agreement, as applicable, (A)
materially increase the base salary of any officer of the Company or any of its
Subsidiaries (other than in the Ordinary Course of Business consistent with past
practice), or (B) enter into, adopt or amend, in any material respect, any
Employee Benefit Plan in any manner that establishes or materially increases the
compensation of any officer of the Company or any of its Subsidiaries;


(xiii)    authorize, or make any commitment that will remain unfunded at
Closing, in whole or in part, with respect to, any single capital expenditure
that is in excess of One Hundred Thousand Dollars ($100,000) or capital
expenditures that are, in the aggregate, in excess of Two Hundred Fifty Thousand
Dollars ($250,000), other than unfunded capital expenditures remaining at
Closing that (A) do not exceed, in the aggregate, Five Million Dollars
($5,000,000) and (B) are consistent with the amounts and anticipated timing of
capital expenditures set forth in the 2014 Budget or, if such commitments are
made in subsequent years, in the budgets prepared by Sellers with respect to
such years, which budgets shall be prepared in the Ordinary Course of Business
and provided to Buyer as promptly as practicable following their creation;



26

--------------------------------------------------------------------------------




(xiv)    take any action, or fail to take any action, where such action or
inaction would reasonably be expected to prevent the consummation of the Closing
in the manner set forth in Exhibit A hereto, as may be modified in accordance
with Section 1.02 at the time of the proposed action or inaction;


(xv)    except as required by applicable Law, make or change any Tax election,
settle or compromise any Tax liability or Tax refund claim, change any method of
accounting or any accounting period, extend any statute of limitations period
for the assessment of any Tax, file any income or other Tax Return (or amended
income or other Tax Return) or enter into any closing or similar agreements with
respect to Taxes;


(xvi)    fail to use commercially reasonable efforts to maintain in effect all
material insurance policies or to obtain alternative insurance policies in
replacement thereof;


(xvii)    waive, release or assign any material rights or material claims
relating to the Business, the Company or any of its Subsidiaries, except as
contemplated by this Agreement or in the Ordinary Course of Business;


(xviii)    enter into any material transaction or transaction outside of the
Ordinary Course of Business with any Affiliate;


(xix)    enter into any settlement, consent decree or other similar agreement or
arrangement with a third party or Governmental Entity other than (i) as does not
involve the institution of mandated new procedures or other business conduct or
the imposition of equitable or similar relief on the Company and (ii) is not
reasonably likely to result in the revocation, limitation or suspension of any
Permit of the Company, any of its Subsidiaries or the Business;


(xx)    engage in any new line of business;


(xxi)    enter into any new material contracts, leases, licenses or other
agreements respecting, or place or create any Liens (other than Permitted Liens)
on any Real Property, or materially amend any Lease or Third Party Lease or
consent to any sublease or assignment thereunder, other than leases of slot
machines, provided that during the Pre-Closing Period, the total number of
leased slot machines at the Casino shall not exceed three hundred (300);


(xxii)    enter into any material contract, lease, sublease, license or other
agreement to lease or purchase any new parcel of real property;


(xxiii)    enter into any new, or materially modify any existing, collective
bargaining or any other similar substantive agreement with any labor
organization, unless the failure to do so would constitute a breach of any duty
or obligation of the Company or its Subsidiaries under applicable Law;


(xxiv)    engage in any plant closing or layoff that would give rise to an
obligation to provide any notice required pursuant to the WARN Act; or


(xxv)    enter into a Contract to do any of the foregoing, or to authorize or
announce an intention to do any of the foregoing.

27

--------------------------------------------------------------------------------






(b)    It is agreed and understood that if Buyer does not grant or deny consent
to a proposed action within five (5) Business Days of its receipt of the written
request by Sellers to take such proposed action, Buyer shall be deemed to have
consented to such proposed action notwithstanding any other provision of Section
8.01(a); provided, that any written request by Sellers under this clause (b)
shall also substantially simultaneously be sent via email to each of William
Clifford, Brandon Moore and Desiree Burke.


(c)    Except as expressly contemplated by this Agreement, nothing contained in
this Agreement shall give Buyer, directly or indirectly, the right to control or
direct the Company’s or its Subsidiaries’ operations prior to the Closing. Prior
to the Closing, the management of the Company shall exercise, consistent with
and in accordance with the terms and conditions of this Agreement, complete
control and supervision over the operations of the Company and its Subsidiaries.


(d)    In addition, notwithstanding anything in this Agreement (including the
restrictions set forth in the first paragraph of this Section 8.01), nothing
herein shall preclude Sellers or the Company or any of their respective
Affiliates from taking any action (i) to maintain the viability and
marketability of the Casino or to prevent the destruction, removal, wasting,
deterioration, or impairment of the Casino (including, but not limited to,
regular repair and maintenance efforts, continuation of any planned capital
expenditures, and marketing and promotional programs) or (ii) to use any
available cash to prepay the Indebtedness of the Company or its Subsidiaries.


Section 8.02    Access to Information and the Real Property; Furnishing of
Financial Statements.


(a)    Upon reasonable notice, subject to applicable Law, including antitrust
Laws and Gaming Laws, the Company shall, and Sellers shall cause the Company to,
afford Buyer’s Representatives (including, for the avoidance of doubt, the
Representatives of the Third Party Operator, as applicable) reasonable access,
during normal business hours, during the Pre-Closing Period, to the Real
Property (including the Casino) and to the properties, books, Contracts and
records of the Company and its Subsidiaries (collectively, the “Inspection”) and
to the officers, directors, director-level employees, accountants, counsel,
consultants, advisors, agents and other representatives of the Company to
discuss the business or financial condition of the Company and the other
information provided under Section 8.02(c) (collectively, “Senior Personnel
Access”); provided, however, that (i) Buyer shall provide the Company and
Sellers with at least two (2) Business Days’ prior notice of any Inspection, and
reasonable advance notice prior to any request for Senior Personnel Access, in
accordance with Section 12.03; (ii) if the Company so requests, Buyer’s
Representatives shall be accompanied by a Representative of the Company;
(iii) except as provided in Section 8.02(c), Buyer shall not initiate contact
with employees or other Representatives of the Company or its Subsidiaries
without the prior consent of Sellers; (iv) Buyer’s Representatives shall not be
entitled to perform any physical testing of any nature with respect to any
portion of the Real Property without the Company’s prior written consent, and
the execution of an access agreement between the Company and Buyer; (v) neither
Buyer nor its Representatives shall materially interfere with the Business;
(vi) with respect to any inspection of the gaming areas in the Casino (floor,
casino cage, accounting, and Pennsylvania Gaming Control Board security areas),
Buyer and Sellers shall agree on the date, time and scope of the inspection and
also obtain the concurrence of the Pennsylvania Gaming Control Board; and (vii)
Buyer shall, at its sole cost and expense, repair any damage to the Purchased
Assets or any other property owned by a Person other than Buyer caused by
Inspection, and shall reimburse the Company for any loss caused by any
Inspection, and restore the Purchased Assets or such other

28

--------------------------------------------------------------------------------




third-party property to substantially similar condition as existed prior to such
Inspection, and shall indemnify, defend and hold harmless Sellers, the Company
and its Affiliates from and against any personal injury or property damage
claims, liabilities, judgments or expenses (including reasonable attorneys’
fees) incurred by any of them arising or resulting therefrom.


(b)    During the Pre-Closing Period, Sellers shall furnish or cause the Company
to furnish to Buyer, promptly after they become available, (i) any monthly
financial statements of the Company that it prepares in the Ordinary Course of
Business, and (ii) within sixty (60) days of the end of each fiscal quarter, a
balance sheet and income statement for such fiscal quarter, prepared in
accordance with GAAP.


(c)    During the Pre-Closing Period, Sellers shall cooperate with Buyer in
connection with Buyer’s attempts to find a Third Party Operator, with such
cooperation limited to actions that Sellers and the Company take in the ordinary
course of business, including by providing reasonably requested information
related to the infrastructure and operations of the Casino (including, without
limitation, planning and analysis relating to past, current and prospective
operating results, operating procedures, information systems and strategic
information in connection with Buyer’s strategic planning processes and the
Transactions). Sellers shall furnish or cause the Company to furnish to Buyer
reports created by the Company in the ordinary course of business regarding the
operation of the Casino, specifically the daily operating reports, monthly
financial reviews and monthly financial statements, but shall have no obligation
to generate additional reporting for Buyer. Notwithstanding anything in Section
8.02(a) above to the contrary and without prejudice to any other rights of Buyer
hereunder, the Company shall, and Sellers shall cause the Company to, afford
Buyer’s Representatives (including, for the avoidance of doubt, the
Representatives of the Third Party Operator, as applicable) to meet (including,
without limitation, by phone) during the Pre-Closing Period with any or all of
Seller Parent’s Chief Financial Officer, the Chief Financial Officer of the
Casino and/or the General Manager of the Casino, each during normal business
hours as often as Buyer shall so reasonably request to review Casino operations
and the Company’s financial condition. Buyer hereby expressly disclaims any
claims based on the content, completeness, or accuracy of any information
reviewed or presented during such meetings or in any materials or information
otherwise furnished by Sellers (or their agents or Representatives) pursuant to
this Section 8.02(c) (e.g., daily operating reports, monthly financial reviews
and monthly financial statements), other than as otherwise expressly provided in
Article IV.


(d)    Buyer hereby acknowledges and agrees that it is primarily responsible for
the process of finding a Third Party Operator, developing and making
presentations and conveying information to prospective Third Party Operators,
and that the role of Sellers and the Company only is to provide information to
Buyer as provided in this Section 8.02 in support of Buyer’s efforts.


(e)    During the Pre-Closing Period, Sellers shall, promptly after becoming
aware thereof, advise Buyer in writing of (i) any event, condition, fact or
circumstance reasonably likely to have a Company Material Adverse Effect,
(ii) any written notice or other communication from any third Person alleging
that the consent of such third Person is or may be required in connection with
the transactions contemplated by this Agreement, (iii) any material default
under any material Contract or event which, with notice or lapse of time or
both, would become such a default on or prior to the Closing, and (iv) any
material adverse change in, or any termination of, or threatened termination in
writing of, the business relationship between the Company or any of its
Subsidiaries, on the one hand, and any key customer or supplier, on the other
hand. No such notification or absence of notification shall affect any of the
representations or warranties of Sellers hereunder, or the conditions to the
obligations of the parties contained herein or otherwise affect the remedies
available hereunder.

29

--------------------------------------------------------------------------------




Section 8.03    Governmental Approvals.


(a)    To the extent required under the Gaming Laws, required or requested by a
Governmental Entity or as otherwise necessary to secure the required approval of
a Governmental Entity (including the Gaming Approvals) to the transactions
contemplated hereby, Sellers and the Company shall, and shall cause any of their
respective Affiliates or Representatives to, as applicable: (i) duly submit one
or more petitions with the applicable Governmental Entities with respect to the
Gaming Approvals, in addition to any new, amended or supplemental applications;
(ii) take such action(s) and respond in a timely manner and in good faith to any
requests for action, information, attestations or any other materials or
documents; (iii) attend any hearings, meetings or other events with respect to
such approval(s); and (iv) comply with the terms and conditions of all Gaming
Approvals; provided, however, that Sellers and the Company shall not be required
to take any such actions to the extent (but only to the extent) such action(s)
would have a material financial impact on Sellers, the Company or its
Subsidiaries (in which case Buyer shall have the right to terminate this
Agreement and the provisions of Section 10.01(g) will apply).


(b)    Buyer may identify a third party operator of the Casino (the “Third Party
Operator”) and enter into a definitive agreement with such Third Party Operator
to operate the Casino (the “Gaming Operating Agreement”) in a manner that
complies with all Gaming Laws without the receipt by Buyer of a Category 1
license for the Casino; provided, however, that (x) the Third Party Operator
shall not be a competitor of the Company identified by Sellers to Buyer in
Section 8.03(b) of the Company Disclosure Letter and (y) in the event Buyer
elects to enter into a Gaming Operating Agreement, the closing of the
transactions under the Gaming Operating Agreement shall occur no earlier than
the Closing hereunder.


(c)    In the event that Buyer and the Third Party Operator enter into the
Gaming Operating Agreement and Buyer agrees to a transfer of the Purchased
Assets to the Third Party Operator that requires HSR Approval, concurrently with
the execution of the Gaming Operating Agreement, Buyer shall notify Sellers of
such transfer in writing, and as promptly as practicable, but in no event later
than three (3) Business Days after entry into the Gaming Operating Agreement,
the Company and the Third Party Operator shall file all required applications
and documents in connection with obtaining HSR Approval and act diligently and
promptly to obtain HSR Approval by no later than the Closing Deadline and
reasonably cooperate with each other, in connection with the making of all
filings and the obtaining of all such HSR Approval. Subject to applicable Laws
relating to the exchange of information, prior to making any application or
material written communication to or filing with any Governmental Entity with
respect to HSR Approval, Sellers, the Company, Buyer and the Third Party
Operator shall provide each other with drafts thereof and afford the other a
reasonable opportunity to comment on such drafts. The Company and the Third
Party Operator shall use best efforts to schedule and attend any hearings or
meetings with Governmental Entities to obtain HSR Approval as promptly as
practicable, and, to the extent permitted by the Governmental Entity, the
Company and the Third Party Operator shall offer the other the opportunity to
participate in all telephonic conferences and all meetings with any Governmental
Entity to the extent relating to HSR Approval. Sellers, the Company, Buyer and
the Third Party Operator shall, as reasonably practicable, consult with each
other, subject to applicable Laws relating to the exchange of information
(including antitrust Laws) regarding all the non-confidential information
relating to Buyer, the Third Party Operator, Sellers, the Company and any of
their respective Affiliates or Representatives which appear in any filing made
with, or written materials submitted to, any third party or any Governmental
Entity to the extent made or submitted in connection with the transactions
contemplated by this Agreement.

30

--------------------------------------------------------------------------------




Buyer shall include provisions in the Gaming Operating Agreement requiring the
Third Party Operator to comply with the foregoing.


(d)    Prior to making any application or material written communication to or
filing with any Governmental Entity with respect to the Gaming Approvals, Buyer
or the Third Party Operator shall provide Sellers with drafts thereof and afford
Sellers a reasonable opportunity to comment on such drafts; provided, that (i)
the opportunity to review shall not include any information that contains
proprietary or confidential information of Buyer, the Third Party Operator or
any of their respective Representatives, and (ii) the time periods for
submission of such applications and written materials set forth in this
Agreement, if any, shall automatically be extended for each day of delay caused
by Sellers’ review. To the extent permitted by the Governmental Entity, Buyer or
the Third Party Operator shall offer Sellers the opportunity to participate in
all telephonic conferences and all meetings with any Governmental Entity to the
extent relating to the Gaming Approvals, excluding any meetings or interviews
relating to the suitability of Buyer, the Third Party Operator or its
Representatives. Buyer or the Third Party Operator, shall, to the extent
practicable, consult with Sellers on all the non-confidential information
relating to Sellers, the Company, or any of their respective Affiliates or
Representatives which appear in any filing made with, or written materials
submitted to, any third party or any Governmental Entity to the extent made or
submitted in connection with the transactions contemplated by this Agreement.
The Gaming Operating Agreement shall require the Third Party Operator to comply
with the foregoing.


(e)    Each of Buyer, on the one hand, and Sellers and the Company, on the other
hand shall promptly notify the other in writing of any pending or, to the
knowledge of Buyer or Sellers (as the case may be), threatened Proceeding or
investigation by any Governmental Entity or any other Person (i) challenging or
seeking material damages in connection with the transactions contemplated by
this Agreement or (ii) seeking to restrain or prohibit the consummation of such
transactions.


(f)    If any Proceeding is instituted (or threatened to be instituted)
challenging the transaction contemplated by this Agreement or the Ancillary
Agreements as violative of any applicable Law, Buyer shall, and shall cause its
Affiliates to, cooperate with Sellers and take any and all necessary steps to
contest and resist, except insofar as Buyer and Sellers may otherwise agree, any
such Proceeding, including any Proceeding that seeks a temporary restraining
order or preliminary injunction that would prohibit, prevent or restrict
consummation of the transactions contemplated by this Agreement. Buyer shall
permit Sellers to participate in the defense of such Proceeding with counsel of
its choosing. Buyer shall, and shall cause its Affiliates to maintain an open
dialogue with the Office of Enforcement Counsel, the Bureau of Licensing and
other staff members of the Pennsylvania Racing Commission and Pennsylvania
Gaming Control Board to ensure that Buyer and its Affiliates address any
concerns of the Pennsylvania Gaming Control Board with respect to the
Transaction promptly as such concerns arise. In the event that the Pennsylvania
Racing Commission or Pennsylvania Gaming Control Board raises a concern
regarding Buyer’s interest in the Endeka Development, Buyer shall cooperate with
the Pennsylvania Gaming Control Board to address any such concerns in a manner
that will permit the Transaction to proceed, including, without limitation, by
agreeing to any modification to the manner in which Buyer participates in the
Endeka Development.


(g)    Without limiting the foregoing, unless such consents are no longer
required (e.g., because the Existing Credit Agreements have terminated), Sellers
agree to use, and to cause the Company to use, their commercially reasonable
efforts to obtain the consents set forth in Section 8.04(h) of the Company
Disclosure Letter.



31

--------------------------------------------------------------------------------




(h)    Notwithstanding anything to the contrary set forth herein, Buyer shall
have no obligation to take any action or refrain from taking any action as
required by this Section 8.03 to the extent that, in the reasonable judgment of
Parent, such action or inaction would reasonably be expected to (i) adversely
affect Parent’s qualification as a real estate investment trust under the Code,
(ii) be inconsistent with the terms of the Private Letter Ruling dated September
28, 2012 issued to Penn National Gaming, Inc. by the Internal Revenue Service
(the “Penn National PLR”), (iii) require the divestiture of any of Buyer’s
interest in Hollywood Casino, (iv) result in a breach or violation of the Master
Lease, dated November 1, 2013, between Buyer and Penn Tenant, LLC, or (v)
require Parent and its Affiliates to take any material action that is
non-customary for gaming transactions of the type contemplated by this
Agreement. Buyer shall not, and shall cause its Affiliates not to, intentionally
take any action that would be reasonably be expected to cause the provisions set
forth in foregoing clause (i) through (v) to prohibit the actions required by
this Section 8.03.
 
(i)    During the Pre-Closing Period, Buyer may share all confidential
information relating to the Company, the Business and the Casino with any
potential Third Party Operator (as defined below), provided, that (A) such
potential Third Party Operator enters into a confidentiality agreement with
Buyer in substantially the form attached hereto as Exhibit D and (B) Buyer may
not share any marketing information relating to the Company, the Business or the
Casino with the Persons listed in Section 8.03(i) of the Company Disclosure
Letter without the prior written consent of Sellers.


(j)    If at any time Buyer believes Sellers have failed to comply with their
obligations under Section 8.03(a), Buyer shall promptly notify Sellers of such
specific action or failure to cooperate and specify steps necessary to address
the issue.  If Sellers do not take such specific action(s) within a reasonably
prompt period following such notice, the parties shall submit the dispute to
binding arbitration which shall be resolved pursuant to Section 12.02.  If the
arbitrators determine that Sellers have breached their obligations under Section
8.03(a), Buyer shall be entitled to specific performance. If the arbitrators
determine that Sellers have willfully breached their obligations under Section
8.03(a) with the intention of causing a required approval from a Governmental
Entity (including the Gaming Approvals) not to be received or to be materially
delayed, then Buyer shall be entitled to (i) specific performance or (ii) elect
to terminate the Agreement and the provisions of Section 10.01(h) will apply. 
Irrespective of how the arbitrators find on the merits, the arbitrators shall
specifically have the power to extend the Closing Deadline by an appropriate
amount of time to account for the delay occasioned by the dispute and
arbitration, provided that the arbitrators find that Buyer has brought the
dispute to arbitration in good faith.


Section 8.04    Supplemental Disclosure.


(a)    Promptly following the end of each fiscal quarter ending March 31, June
30, September 30 and December 31 during the Pre-Closing Period, Sellers and the
Company shall to supplement or amend the Company Disclosure Letter with respect
to any matter discovered after the date hereof that, if existing or known at the
date hereof, would have been required to be set forth or described in the
Company Disclosure Letter; provided, that for the purpose of the rights and
obligations of the parties hereunder, any such supplemental or amended Company
Disclosure Letter shall not be deemed to have been disclosed as of the date of
this Agreement for purposes of Article XI unless so agreed in writing by Buyer.


(b)    Buyer shall promptly notify Sellers of, and furnish Sellers any
information it may reasonably request with respect to, the occurrence to Buyer’s
knowledge of any event or condition

32

--------------------------------------------------------------------------------




or the existence to Buyer’s knowledge of any fact that would cause any of the
conditions to Sellers’ obligation to consummate the transactions contemplated
hereby not to be fulfilled.


(c)    Sellers shall promptly notify Buyer of, and furnish Buyer any information
it may reasonably request with respect to, the occurrence to Sellers’ knowledge
of any event or condition or the existence to Sellers’ knowledge of any fact
that would cause any of the conditions to Buyer’s obligation to consummate the
transactions contemplated hereby not to be fulfilled.


Section 8.05    No Solicitation. During the Pre-Closing Period, Sellers and the
Company shall not, and they shall direct their respective Representatives not
to, directly or indirectly, (a) solicit or initiate, or take any other action to
facilitate knowingly, including, without limitation, by entering into a
non-disclosure agreement with any Person other than Buyer or its
Representatives, any inquiries or proposals regarding an Acquisition Proposal,
(b) engage in negotiations or discussions with any Person other than Buyer or
its Representatives concerning any Acquisition Proposal, (c) continue any prior
discussions or negotiations with any Person other than Buyer or its
Representatives concerning any Acquisition Proposal or (d) accept, or enter into
any agreement concerning, any Acquisition Proposal with any Third Party,
including, without limitation, any non-disclosure, confidentiality or other
agreement of similar effect, or consummate any Acquisition Proposal. If any such
proposals or offers for an Acquisition Transaction are received by Sellers and
in Sellers’ reasonable judgment such proposals or offers are bona fide, Sellers
shall promptly inform Buyer in writing of all relevant details with respect to
the foregoing.


Section 8.06    Publicity. Sellers, on the one hand, and Buyer, on the other
hand, shall agree on the form and content of the initial press release regarding
the transactions contemplated hereby and thereafter shall consult with each
other before issuing, provide each other the opportunity to review and comment
upon, and negotiate in good faith to agree upon, any press release or other
public statement with respect to any of the transactions contemplated hereby and
shall not issue any such press release or make any such public statement prior
to such consultation and prior to considering in good faith any such comments,
except as may be required by applicable Law. Notwithstanding anything to the
contrary herein, Buyer and Seller Parent may make any public statement in
response to questions by the press, analysts, investors or those attending
industry conferences or financial analysts conference calls or in connection
with a financing, so long as any such statements are not inconsistent with
previous press releases, public disclosures or public statements made jointly by
Buyer and Seller Parent or made by one party and reviewed by the other and do
not reveal non-public information regarding the transactions contemplated by
this Agreement.


Section 8.07    Certain Transactions. From the Effective Date until the Closing
Date, Buyer shall not, and shall not permit any of its Affiliates to, acquire or
agree to acquire by merging or by consolidating with, or by purchasing assets of
or equity of, or any other manner, any business or any corporation, partnership,
association or other business organization or division thereof engaged in the
gaming business in the Commonwealth of Pennsylvania if such acquisition or
agreement to acquire could reasonably be expected to adversely affect Buyer’s
ability to obtain the Gaming Approvals or to consummate the transactions
contemplated by this Agreement, as applicable.


Section 8.08    Lien and Guaranty Release. Prior to the Closing, Sellers shall
obtain, or shall cause the Company to obtain, any filings, releases, discharges,
deeds and other documents necessary to evidence the release by all financial
institutions and other Persons to which any Indebtedness (including guarantee
obligations in respect of indebtedness of Seller Parent or its other
Subsidiaries) of the Company or its Subsidiaries is outstanding of all Liens in
connection therewith relating to the

33

--------------------------------------------------------------------------------




Purchased Assets, the Membership Interests, the Business or the Company (“Lender
Liens”), and all obligations (including guarantee obligations) of the Company or
its Subsidiaries in respect of such Indebtedness (“Loan Obligations”), on or
prior to the Closing Date.


Section 8.09    Title Policies.


(a)    Section 6.05(a) of the Company Disclosure Letter sets forth (i) the
Company’s existing Owner’s Title Insurance Policies on the owned Real Property
designated on Section 6.05(a) of the Company Disclosure Letter as tax parcel
number 520-010-00-00-0019-01 and (ii) the existing Lender’s Title Insurance
Policies on the owned and leased Real Property designated on Section 6.05(a) and
Section 6.05(b) of the Company Disclosure Letter as tax parcel numbers
520-011-00-00-0016-02, 520-011-00-00-0016-00C, and 520-010-00-00-0019-01 (the
“Existing Title Policies”) and the Title Commitments issued to its lenders on or
about April 1, 2014, for the owned Real Property designated on Section 6.05(a)
of the Company Disclosure Letter as tax parcel numbers 520-011-00-00-0016-02,
520-011-00-00-0016-00C, and 520-010-00-00-0019-01 (the “Title Commitments”),
copies of which have been made available to Buyer. Buyer hereby acknowledges
receipt of the Existing Title Policies and Title Commitments as evidence of the
status of the Company’s or its Subsidiaries’ title to the Real Property as
reflected in the Existing Title Policies and the Title Commitments and
acceptance of all matters thereon as Permitted Liens.


(b)    Sellers shall, and shall cause the Company to, reasonably cooperate with
Buyer to obtain a non-imputation endorsement, if available (collectively, the
“Endorsement”), to the Existing Title Policies, and Buyer shall be responsible
for all costs and expenses thereof. Buyer agrees to accept valid and insurable
fee simple title to the Real Property subject to the Permitted Liens.


Section 8.10    Survey. Section 8.10 of the Company Disclosure Letter sets forth
a list of the most current ALTA Surveys for the owned Real Property designated
on Section 6.05(a) of the Company Disclosure Letter as tax parcel numbers
520-011-00-00-0016-02, 520-011-00-00-0016-00C, and 520-010-00-00-0019-01 (the
“Existing Surveys”), copies of which have been made available to Buyer. Seller’s
lenders obtained ALTA surveys on the Real Property designated on Section 6.05(a)
of the Company Disclosure Letter as tax parcel numbers 520-011-00-00-0016-02,
520-011-00-00-0016-00C, and 520-010-00-00-0019-01 (the “Lender’s Surveys”),
copies of which have been made available to Buyer. Buyer agrees to accept the
Real Property subject to all matters shown by the Existing Surveys and the
Lender’s Surveys. At Buyer’s option, and at Buyer’s sole cost and expense, Buyer
may obtain updated and recertified Lender’s Surveys or current, certified ALTA
surveys with respect to the Real Property identified in Section 6.05(a) of the
Company Disclosure Letter (the “Surveys”). Sellers shall, and shall cause the
Company to, reasonably cooperate with Buyer in connection with the foregoing.


Section 8.11    Tax and Filing Matters.


(a)    Buyer shall prepare or cause to be prepared and timely file or cause to
be timely filed any Tax Returns of the Company for all periods ending on or
prior to the Closing Date that are required to be filed after the Closing Date
and for any Straddle Period, and Buyer shall pay or cause to be paid all Taxes
due with respect to such Tax Returns (subject to Buyer’s right to
indemnification in this Agreement). Such Tax Returns shall be prepared by
treating items on such Tax Returns in a manner consistent with the past
practices of the Company and its Subsidiaries, as applicable, with respect to
such items, except as required by applicable Law. Buyer shall submit a copy of
each such Tax Return to Sellers at least twenty (20) days prior to filing for
Sellers’ review, comment and approval, which

34

--------------------------------------------------------------------------------




approval shall not be unreasonably withheld. Sellers shall provide any comments
and approve or disapprove any such Tax Returns within ten (10) days of receiving
such Tax Return. Buyer shall incorporate any comments reasonably requested by
Sellers. Any disputes shall be resolved by a nationally recognized neutral
accounting firm selected jointly by Buyer and Sellers. Notwithstanding any of
the foregoing, Buyer shall determine all tax reporting for the transactions
taken pursuant to Exhibit A, and Sellers shall not have the right to comment on
or approve, nor shall Sellers have the obligation to indemnify Buyer for any,
such tax positions. Unless otherwise required by Law, in the event Buyer or any
of its Affiliates (including after the Closing Date, the Company) shall amend
any Tax Return of the Company or its Subsidiaries or make, revoke or amend any
election relating to Taxes or take any other action after the Closing, in each
case, with respect to or relating to a Pre-Closing Tax Period or Straddle Period
of the Company or its Subsidiaries that results in any increase in the Tax
liability in respect of a Pre-Closing Tax Period or a Straddle Period, Sellers’
indemnification obligations pursuant to this Agreement shall not be increased as
a result of such action or by the amount of such Tax liability.


(b)    All transfer, recording, documentary, sales, use, stamp, registration and
other such Taxes (including real estate transfer or similar Taxes that arise
from any indirect transfer of property as a result of the transfer of the
Membership Interests), related fees (including any penalties, interest and
additions to Tax) incurred with respect to the purchase and sale of the
Membership Interests pursuant to this Agreement (“Transfer Taxes”) and any fees
for applications, consents, approvals, Permits, registrations or filings made or
sought pursuant to this Agreement shall be borne fifty percent (50%) by Buyer
and fifty percent (50%) by Sellers (other than any Taxes related to transactions
that are contemplated by Exhibit A, other than the sale of the Membership
Interests of the Company by Sellers to Buyer pursuant to this Agreement, which
shall be borne by Buyer). Sellers, the Company and Buyer shall reasonably
cooperate in preparing and filing all Tax Returns relating to Transfer Taxes.
Sellers shall not pay any Transfer Taxes for which Buyer is liable without first
consulting with Buyer and its advisors; provided Sellers may pay any such
Transfer Tax if Buyer has not responded to Sellers’ reasonable efforts to
consult with Buyer and its advisors within five (5) Business Days.


(c)    Buyer and Sellers agree to furnish or cause to be furnished to the other,
upon reasonable request, as promptly as practicable, such information and
assistance relating to Taxes, including, without limitation, access to books and
records, as is reasonably necessary for the filing of all Tax Returns by Buyer
or Sellers, the making of any election relating to Taxes, the preparation for
any audit by any taxing authority and the prosecution or defense of any claim,
suit or proceeding relating to any Tax. Buyer and Sellers shall retain all books
and records with respect to Taxes for a period of at least seven (7) years
following the Closing Date.


(d)    Buyer, the Company and its Subsidiaries shall promptly notify Sellers
upon receipt of written notice of any inquiries, claims, assessments, audits or
similar events with respect to Taxes relating to any Tax Period ending on or
before the Closing Date or any Straddle Period (any such inquiry, claim,
assessment, audit or similar event, a “Tax Contest”). Sellers shall have the
right to control (at Sellers’ own expense) the conduct and resolution of any Tax
Contest to the extent the Tax Contest relates to Taxes for which the Sellers
must indemnify the Buyer pursuant to this Agreement, provided that Buyer shall
have the right to participate in such Tax Contests (at its own expense) and
Sellers shall not resolve such Tax Contest in a manner that could reasonably be
expected to have an adverse impact on Buyer, the Company or its Subsidiaries
without the Buyer’s prior written consent. If Sellers shall have the right to
control the conduct and resolution of such Tax Contest but elect in writing not
to do so, then Buyer shall have the right to control the conduct and resolution
of such Tax Contest, provided, however, that Buyer shall keep Sellers reasonably
informed of all material

35

--------------------------------------------------------------------------------




developments in such Tax Contest on a timely basis, and Buyer shall not resolve
such Tax Contest in a manner that could reasonably be expected to have an
adverse impact on Sellers’ Tax liability or indemnification obligations under
this Agreement without Sellers’ written consent, which shall not be unreasonably
withheld.


(e)    Sellers shall be entitled to the amount of any refund or credit of Taxes
of the Company and its Subsidiaries to the extent such Taxes were paid by the
Company or its Subsidiaries before the Closing Date which refund or credit is
actually recognized by Buyer or its Subsidiaries, including the Company and its
Subsidiaries, on or after the Closing Date, net of any cost to Buyer or its
Subsidiaries attributable to the obtaining and receipt of such a refund or
credit (including Taxes), except to the extent such refund or credit arises as a
result of a carryback of a loss or other tax benefit from a Tax period (or
portion thereof) beginning after the Closing Date, or was included as an asset
in the calculation of the Net Working Capital as finally determined pursuant to
the Final Closing Statement, or is a refund of Taxes to the extent it is
incurred as a result of the transactions set forth in Exhibit A. Buyer shall
pay, or cause to be paid, to Sellers any amount to which Sellers are entitled
pursuant to the prior sentence within two Business Days of the receipt or
recognition of the applicable refund or credit by Buyer or its Subsidiaries. To
the extent requested by Sellers, Buyer or its Subsidiaries will reasonably
cooperate with Sellers in obtaining such refund or credit, including through the
filing of amended Tax Returns for periods ending before or on the Closing Date
or refund claims.


(f)    In the event of any conflict or overlap between the provisions of this
Section 8.11 and Article XI, the provisions of this Section 8.11 shall control.


Section 8.12    Regulation S-X Rule 3-05 and 3-14.


(a)    Notwithstanding anything herein to the contrary (including for the
avoidance of doubt, Section 8.06 hereof), in the event that, as a result of the
consummation of the transactions contemplated hereby, Parent and/or Buyer is
required to file financial statements with the Securities and Exchange
Commission (“SEC”) under either Regulation S-X Rule 3-05 or Rule 3-14 (the “S-X
Financial Statements”), if required prior to the Closing, Sellers shall prepare
and deliver to Buyer such S-X Financial Statements. In addition, in the event
that, at any time following the Closing, Parent and/or Buyer determines in good
faith that it is required to file with the SEC (or furnish to the SEC) any
financial statements relating to the Company and/or the Business (in addition to
the S-X Financial Statements) under any applicable Law (including as a result of
actions taken by Parent and/or Buyer, such as an offering of securities or the
acquisition or one or more businesses or other assets that, when aggregated with
the Company, require Parent and/or Buyer to file financial statements of the
Company, either on a stand-alone basis or consolidated with the financial
statements of such other businesses or assets), then Sellers shall, at the sole
cost and expense of Buyer, prepare and deliver to Buyer such financial
statements as Parent and/or Buyer so determines are required to be filed or
furnished with the SEC, and any such financial statements that are as of a
fiscal year end or for a fiscal year shall be audited and accompanied by an
unqualified opinion of an internationally recognized independent accounting
firm. Any S-X Financial Statements or other financial statements prepared by
Sellers pursuant to this Section 8.12(a) shall be prepared in accordance with
GAAP, applied on a consistent basis, throughout the periods covered, shall
present fairly the financial condition of the Company and/or the Business as of
the respective dates thereof and the results of operations and cash flows for
the periods covered thereby.



36

--------------------------------------------------------------------------------




(b)    From and after the Closing, upon the request of Parent or Buyer, Sellers
shall (i) use their reasonable best efforts to cause their independent
accounting firm to deliver to the SEC any auditor’s consent that is required to
be included in any filing with the SEC that includes or incorporates by
reference the S-X Financial Statements or other financial statements prepared by
Sellers pursuant to this Section 8.12 to the extent Parent or Buyer conducts or
intends to conduct an offering of securities (and if the registration statement,
prospectus or offering memorandum for such offering includes or incorporates by
reference the S-X Financial Statements or other financial statements prepared by
Sellers pursuant to this Section 8.12), use their commercially reasonable
efforts to cause their independent accounting firm to deliver a letter
containing statements and information of the type ordinarily included in
accountant’s “comfort letters” with respect to the S-X Financial Statements or
other financial statements prepared by Sellers pursuant to this Section 8.12
contained or incorporated by reference in any such document relating to any such
offering, in each case, within the period reasonably requested by Parent or
Buyer. In addition, in connection with any SEC filing required to be made by
Parent and/or Buyer (or any SEC review of such filing), Sellers shall permit
Parent, Buyer and their authorized Representatives to have reasonable access,
during normal business hours and upon reasonable advance notice, to the
properties, books and records of Sellers and their Affiliates relating to the
Company for the purpose of preparing any such SEC filing or responding to SEC
questions, comments or requests on such SEC filing, and to cause their
Representatives to cooperate in such preparation or response.


Section 8.13    Further Assurances. Without prejudice to any of the other
provisions of this Article VIII, each of the parties to this Agreement shall use
its commercially reasonable efforts to: (a) fulfill and cause to be fulfilled
the conditions to Closing to be satisfied by it under this Agreement; (b) comply
promptly with all legal requirements which may be imposed on such party with
respect to the transactions contemplated hereby and will promptly cooperate with
and furnish information to any other party hereto in connection with any such
requirements imposed upon such other party in connection with the transactions
contemplated hereby; (c) obtain and make (and will cooperate with the other
parties in obtaining or making) any consent, authorization, order or approval
of, or any registration, declaration, or filing with, or an exemption by, any
Governmental Entity, or other third party, required to be obtained or made by
such party or its Affiliates in connection with the transactions contemplated
hereby or the taking of any action contemplated by this Agreement; and (d) at
the request of another party hereto, execute and deliver such other instruments
and do and perform such other acts and things as may be reasonably necessary or
desirable for effecting completely the consummation of the transactions
contemplated hereby.


Section 8.14    Transfer of Assets. Except as provided in Section 6.14 of the
Company Disclosure Letter, to the extent that Sellers or any of their Affiliates
(other than the Company and its Subsidiaries) holds at or prior to the Closing
any asset, property or right that is exclusively used or held for use in
connection with the Business (which shall include, notwithstanding anything to
the contrary in Section 6.14 of the Company Disclosure Letter, the Intellectual
Property listed in Section 8.14 of the Company Disclosure Letter), Sellers
shall, and shall cause such Affiliates, to promptly, and in any event prior to
the Closing, transfer or assign such asset, property or right to the Company or
one of its Subsidiaries.


Section 8.15    Confidentiality. From and after the Closing, Sellers shall, and
shall cause their Affiliates to, hold, and shall use their reasonable best
efforts to cause their, and their respective Representatives to hold, in
confidence any and all information, whether written or oral, concerning the
Company, the Purchased Assets and the Business, except to the extent that such
Person can show that such information (a) is in the public domain through no
fault of Sellers or any of their Affiliates,

37

--------------------------------------------------------------------------------




(b) is lawfully acquired by them after the Closing from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation, (c) is reasonably relevant for enforcing Sellers’ rights or
defending against assertions by Buyer or its Affiliates and is disclosed to any
Governmental Entity or an arbitrator or other involved party in connection with
any Proceeding involving (i) a dispute between Buyer and Sellers or their
respective Affiliates, or (ii) the interpretation, entry into, performance,
breach or termination of this Agreement or the Ancillary Agreements, (d) is
disclosed with the written consent of Buyer or (e) as required by applicable
Law, Order or judicial or administrative process. If Sellers or any of their
Affiliates are compelled to disclose any such information by judicial or
administrative process or by other requirements of Law or Order, such Person
shall promptly notify Buyer in writing and shall disclose only that portion of
such information which such Person is advised by its counsel is legally required
to be disclosed; provided that such Person shall exercise its reasonable best
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information. Without prejudice
to the rights and remedies otherwise available in this Agreement, the parties
each acknowledge that money damages may not be an adequate remedy for any breach
of this Section 8.15, and that Buyer will be entitled to specific performance
and other equitable relief by way of injunction in respect of a breach or
threatened breach of any this Section 8.15.


Section 8.16    Amendment of Company Governing Documents. On or prior to
Closing, Sellers and Buyer shall, and Sellers shall cause the Company to,
cooperate to execute an amendment and restatement of the Company’s limited
liability company agreement, which shall become effective upon Closing, to
reflect Buyer (or its designee) as the sole member and the owner of record of
all of the outstanding Membership Interests.


Section 8.17    Customer List. From and after the Closing until the four (4)
year anniversary of the Closing Date, Sellers shall not, and shall cause their
Affiliates not to (a) make any direct marketing to the customers on the Customer
List for any casino property within a seventy-five (75)-mile radius of the
Casino or (b) sell or license the Customer Database or any portion thereof to a
third party that makes any direct marketing to the customers on the Customer
List for any property within a seventy-five (75)-mile radius of the Casino.
Sellers shall provide copies of the Customer List and the Customer Database to
Buyer promptly following receipt of the Gaming Approvals.


Section 8.18    Marketing. During the Pre-Closing Period, the Company shall not
cease or substantially reduce any ongoing marketing activities relating to the
Casino, including marketing activities relating to the Customer List and/or the
Customer Database.


Section 8.19    Capital Expenditures. During the Pre-Closing Period, except to
the extent Buyer consents (such consent no to be unreasonably withheld, delayed
or conditioned), the Company shall continue to make capital expenditures in the
Ordinary Course of Business and in an amount not less than Five Million Dollars
($5,000,000) in each calendar year, reasonably allocated pro rata over the
course of such year.


Section 8.20    Casualty and Condemnation Proceeds.


(a)    In the event that, during the Pre-Closing Period, (i) there is any
damage, destruction or other casualty affecting any Real Property, or any
condemnation or eminent domain proceeding is completed with respect to the Real
Property, and (ii) the Company or its Subsidiaries receive any insurance
proceeds from such casualty or governmental award in such condemnation or
eminent

38

--------------------------------------------------------------------------------




domain proceeding (in either case, “Casualty and Condemnation Proceeds”), then
the Company may not distribute such Casualty and Condemnation Proceeds to
Sellers.


(b)    In the event that, during the Pre-Closing Period, (i) there is any
damage, destruction or other casualty affecting any Real Property, or any
condemnation or eminent domain proceeding is completed with respect to the Real
Property, and (ii) Sellers receive any Casualty and Condemnation Proceeds, then
(A) if Sellers receive the Casualty and Condemnation Proceeds during the
Pre-Closing Period, Sellers shall contribute such proceeds (net of legal
expenses reasonably incurred in connection with pursuing the proceeds or award)
to the Company prior to the Closing, and (B) if Sellers receive the Casualty and
Condemnation Proceeds after the Closing, Sellers shall promptly deliver such
proceeds (net of legal expenses reasonably incurred in connection with pursuing
the proceeds or award) in connection with pursuing the proceeds or award) to the
Company.


(c)    With respect to any insurance claims for events described in this Section
8.20, Buyer shall have the right to participate in any settlements and related
discussions with the applicable insurance company, and Sellers shall take into
consideration Buyer’s requests with respect thereto as part of its negotiations
with the applicable insurance company. In addition, without the prior written
consent of Buyer, which consent may be granted or withheld in Buyer’s sole, good
faith discretion, Sellers shall not agree to any settlement or other resolution
of any open insurance claim that would reasonably be expected to result in
Casualty and Condemnation Proceeds exceeding Fifty Thousand Dollars ($50,000)
individually.


Section 8.21    Transfer to Third Party Operator; Notices and Consents. If any
Contract with a third party to which the Company or its Subsidiaries are a party
and listed or otherwise identified on Section 8.21 of the Company Disclosure
Letter would, as a result of the transfer of the Purchased Assets to the Third
Party Operator in connection with the Closing, require (a) notice to be provided
to such third party and/or (b) the consent of such third party, then reasonably
promptly after Buyer and the Third Party Operator have entered into the Gaming
Operating Agreement in accordance with Section 8.03(b)(i) and Buyer has provided
Sellers written notice describing in reasonable detail the intended transfer of
the Purchased Assets to such Third Party Operator, Sellers shall provide such
notices and use commercially reasonable efforts to obtain such consents during
the Pre-Closing Period; provided, however, that Buyer shall reimburse Sellers
for the out-of-pocket costs reasonably incurred by Sellers, the Company or its
Subsidiaries in connection with seeking such consents.


ARTICLE IX.
CONDITIONS TO CLOSING


Section 9.01    Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of each party to this Agreement to effect the Closing
shall be subject to the satisfaction of each of the following conditions on or
prior to the Closing:


(a)    No Injunctions. No Governmental Entity of competent jurisdiction shall
have issued any moratorium, or enacted, issued, promulgated, enforced or entered
any Order or Law which is in effect and which prevents or prohibits the
consummation of, or that makes it illegal for any party hereto to consummate the
transactions contemplated by this Agreement.


(b)    Gaming Approvals. All Gaming Approvals shall have been obtained and shall
be in full force and effect.



39

--------------------------------------------------------------------------------




Section 9.02    Additional Conditions to Obligations of Buyer. The obligation of
Buyer to effect the Closing is subject to the satisfaction of the following
conditions prior to the Closing, any of which may be waived in whole or in part
in writing exclusively by Buyer:


(a)    Representations and Warranties. The Fundamental Representations of
Sellers contained in Article V and Article VI (disregarding all qualifications
as to materiality or Company Material Adverse Effect) shall be true and correct
at and as of the Closing as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such earlier date),
except where the failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, be reasonably likely to
result in a Company Material Adverse Effect.


(b)    Closing Certificate.  Buyer shall have received a certificate signed on
behalf of Sellers by an executive officer of Sellers or the Company to the
effect of clause (a) above.


(c)    Deliverables. Sellers and the Company shall have delivered executed
copies of the Ancillary Agreements and other closing deliverables described in
Article III and Article IV to be delivered by them (including the Estimated
Closing Statement and Estimated Cage Cash Closing Statement).


(d)    Lien Releases. Sellers shall have obtained full, absolute and
unconditional releases of all Lender Liens and Loan Obligations.


(e)    Minimum Cage Cash. At the Closing, the Company and its Subsidiaries shall
have Cage Cash on hand at the Real Property in an amount not less than Ten
Million Dollars ($10,000,000).


Section 9.03    Additional Conditions to Obligations of Sellers. The obligations
of Sellers to effect the Closing are subject to the satisfaction of each of the
following conditions prior to the Closing, any of which may be waived in whole
or in part in writing exclusively by Sellers:


(a)    Representations and Warranties. The Fundamental Representations of Buyer
contained in Article VII (disregarding all qualifications as to materiality or
Buyer Material Adverse Effect) shall be true and correct at and as of the
Closing as if made at and as of such time, except where the failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, be reasonably likely to result in a Buyer Material Adverse
Effect.
 
(b)    Closing Certificate.  Sellers shall have received a certificate signed on
behalf of Buyer by an executive officer of Buyer to the effect of clause (a)
above.


(c)    Deliverables. Buyer shall have delivered executed copies of the Ancillary
Agreements and other closing deliverables described in Article IV to be
delivered by it.


ARTICLE X.
TERMINATION


Section 10.1    Termination. This Agreement may be terminated at any time prior
to the Closing (with respect to Section 10.01(b) or Section 10.01(c), by written
notice by Sellers or Buyer, as applicable, to the other):


(a)    by mutual written agreement of Sellers and Buyer;

40

--------------------------------------------------------------------------------






(b)    by Sellers, if the Closing does not occur prior to November 16, 2016 (the
“Closing Deadline”) and each of the conditions to Closing set forth in Section
9.02 have been satisfied (or are capable of being satisfied); provided, that
Sellers shall have no right to terminate if Sellers are in breach of their
obligations under Section 8.03(a);


(c)    by Sellers, if the Pennsylvania Gaming Control Board has made a final,
non-appealable determination that the Pennsylvania Gaming Control Board will not
issue to Buyer and/or the Third Party Operator all Gaming Approvals required by
the Pennsylvania Gaming Control Board for Buyer or the Third Party Operator to
operate the Category 1 gaming facility;


(d)    by Sellers or Buyer if a court of competent jurisdiction or other
Governmental Entity (other than the Pennsylvania Gaming Control Board or Harness
Racing Commission) shall have issued a non-appealable final Order or taken any
other non-appealable final action (other than as a result of the failure to
obtain the Gaming Approvals), in each case, having the effect of permanently
restraining, enjoining or otherwise prohibiting the Closing and the transactions
contemplated hereby;


(e)    by Buyer, if a condition to Closing set forth in Section 9.02 has not
been satisfied (or is not capable of being satisfied) by the Closing Deadline
and each of the conditions to Closing set forth in Section 9.03 have been
satisfied (or are capable of being satisfied) by the Closing Deadline;


(f)    by Buyer, if all of the conditions set forth in Sections 9.01 and 9.03
have been satisfied or waived and Sellers have refused to effect the Closing in
accordance with Article IV (after notice and an opportunity to cure, in which
case the Closing Deadline shall be extended by the amount of any such cure
period);


(g)    by Buyer, in accordance with Section 8.03(a) (following a determination
by Sellers not to take a specific action required or requested of Sellers by a
Governmental Entity as specified in Section 8.03(a) because it would have a
material financial impact on Sellers, the Company or its Subsidiaries); or


(h)     by Buyer, in accordance with Section 8.03(j) (following a determination
by the arbitrators that Sellers did not take a specific action required or
requested of Sellers by a Governmental Entity as specified in Section 8.03(a)).


Section 10.02    Effect of Termination.


(a)    Liability. In the event of termination of this Agreement pursuant to
Section 10.01, this Agreement shall immediately become void and there shall be
no liability on the part of Buyer or Sellers or their respective Affiliates or
Representatives, other than as set forth in Section 10.02.


(b)    In the event of a termination of this Agreement by Sellers pursuant to
Sections 10.01(b), 10.01(c) or 10.01(d), Sellers shall be entitled to recover
all damages resulting from the failure of the Closing of the Transaction to
occur on or before the Closing Deadline, including, without limitation, costs
incurred in connection with remarketing the Company and its Subsidiaries or
their assets to a new buyer. In the event that, following such termination,
Sellers sell the Company or substantially all of its assets to one or more
buyers for less than the Base Purchase Price (a “Shortfall Sale”), Sellers shall
be entitled, as their sole and exclusive remedy and as liquidated damages
hereunder, to (1) the difference between the Base Purchase Price and the
aggregate purchase price

41

--------------------------------------------------------------------------------




paid by such buyer(s) in a Shortfall Sale (the “Purchase Price Shortfall”), (2)
PLUS all out-of-pocket documented costs incurred by Sellers or their Affiliates
in connection with such sale to a third party, LESS (3) the amount of any and
all damages previously awarded to Sellers as a result of the termination of this
Agreement pursuant to this Section 10.02. Any provision of this Agreement to the
contrary (including, without limitation, any provision of Section 12.02) shall
be of no effect and shall not operate to limit or cap Sellers’ recovery of the
damages set forth in this Section 10.02(b) in any Proceeding or claim seeking
damages following termination pursuant to Section 10.01(b). Buyer shall not be
entitled to avoid liability in the event of such a termination on the grounds
that Sellers breached any representation or warranty, failed to comply with any
covenant or obligation, or failed to comply with any condition set forth in
Article IX; provided, however, that, and notwithstanding anything in this
Agreement to the contrary, Sellers shall not be entitled to any damages of any
kind or in any amount hereunder if (x) such failure of the Closing to occur by
the Closing Deadline (in the case of termination pursuant to Section 10.01(b))
or such non-appealable determination or Order (in the case of termination
pursuant to Sections 10.01(c) or 10.01(d)) was due in significant part to the
failure of Sellers to comply with their obligations set forth in Section
8.03(a), or (y) in the event of termination by Buyer pursuant to Section
10.01(g).


(c)    In the event of a termination of this Agreement by Buyer pursuant to (A)
Section 10.01(c) (where such non-appealable determination was due in significant
part to the failure of Sellers to comply with their obligations set forth in
Section 8.03(a)), (B) Section 10.01(e), Section 10.01(f) or Section 10.01(h), or
(C) Section 10.01(g), then, in each such case, Sellers shall pay to Buyer, as
its sole and exclusive remedy and as liquidated damages, the amount of
$10,000,000, payable by wire transfer of immediately available funds as promptly
as possible (but in any event within three (3) Business Days) to an account
designated by Buyer following termination of this Agreement. In the event that
this Agreement is terminated pursuant to foregoing clause (A) or (B) and, within
twelve (12) months of the date of such termination, Sellers enter into an
agreement to sell the Company or substantially all of its assets one or more
buyer(s) for more than the Base Purchase Price, upon the consummation of such
sale, Buyer shall further be entitled to the difference between the Base
Purchase Price and the aggregate purchase price paid by such buyer(s) in such
sale.


(d)    Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Closing is consummated. Any cancellation charges of
the Title Insurer shall be paid by the party who breached this Agreement, and,
if no party breached this Agreement, then each of Sellers and Buyer shall pay
one-half of such cancellation charges.


(e)    Specific Performance and Other Remedies. For the avoidance of doubt,
prior to exercising any right of termination under Section 10.01, the
non-breaching parties may seek specific enforcement or other available remedies
in accordance with Section 12.02(d); provided, that a party may not seek
specific performance if the other party terminates this Agreement under Section
10.01(c) or Section 10.01(d).


ARTICLE XI.
SURVIVAL; INDEMNIFICATION


Section 11.01    Survival of Representations, Warranties, Covenants and
Agreements.



42

--------------------------------------------------------------------------------




(a)    The representations and warranties made by Sellers, the Company and Buyer
in this Agreement shall survive the Closing until twelve (12) months after the
Closing Date, provided, however, that (i) the representations and warranties
made in Section 5.01 (Organization of Sellers), Section 5.02(a) (Authority),
Section 5.02(b)(i) (No Conflict With Organizational Documents), Section 5.03
(Title to Membership Interests), Section 6.01 (Organization of the Company),
Section 6.02(a) (Authority), Section 6.02(b)(i) (No Conflict With Organizational
Documents), Section 6.13 (Brokers), Section 7.01 (Organization), Section 7.02(a)
(Authority); Section 7.02(b)(i) (No Conflict With Organizational Documents),
Section 7.03 (Brokers) (collectively, the “Fundamental Representations”) shall
survive indefinitely and (ii) the representations and warranties in Section 6.04
(Taxes) shall survive until thirty (30) days following the expiration of the
statute of limitations applicable to the collection of the applicable Tax that
is the subject of such representations. The period of time a representation or
warranty survives the Closing pursuant to the preceding sentence shall be the
“Survival Period” with respect to such representation or warranty. The parties
agree that no claim may be brought based upon, directly or indirectly, any of
the representations and warranties contained in this Agreement after the
Survival Period with respect to such representation or warranty. The termination
of the representations and warranties provided herein shall not affect a party
in respect of any good faith claim made by such party in reasonable detail in
writing received by an Indemnifying Party prior to the expiration of the
applicable Survival Period provided herein. Any written claim with respect to a
breach of any covenant or other agreement in this Agreement to be performed at
or prior to the Closing by Sellers or Buyer may be given at any time prior to
the date that is twelve (12) months following the Closing Date and, from and
after such date, no claim for indemnification for a breach of such covenant or
agreement may be made hereunder.


Section 11.02    Indemnification.


(a)    From and after the Closing, Sellers, jointly and severally, shall
indemnify, save and hold harmless Buyer and its Affiliates and its and their
respective Representatives (each, a “Buyer Indemnified Party” and collectively,
the “Buyer Indemnified Parties”) from and against any and all costs, losses,
Liabilities, obligations, damages, claims, and expenses (whether or not arising
out of third-party claims), including interest, penalties, reasonable attorneys’
fees and any amounts paid in settlement of the foregoing (herein, “Damages”),
incurred in connection with, arising out of, or resulting from:


(i)    any breach of any representation or warranty made by Sellers in Article V
or Article VI;


(ii)    any breach of any covenant or agreement to be performed by Sellers in
this Agreement, or any covenant or agreement to be performed by the Company in
this Agreement prior to the Closing; or


(iii)    any Taxes of the Company or any of its Subsidiaries (or Taxes for which
the Company or any of its Subsidiaries is liable pursuant to Treasury Regulation
Section 1.1502-6 (or any similar or corresponding provision of state or local
Law), as a transferee or successor or otherwise) incurred in Pre-Closing Tax
Periods. In the case of any Straddle Period: (A) the amount of any Taxes based
on or measured by income or receipts, sales or use taxes, employment taxes, or
withholding taxes of such Person for the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the close of business
on the Closing Date (and for such purpose, the taxable period of any
partnership, other pass-through entity or any “controlled foreign corporation”
within the meaning of Section 957 of the Code

43

--------------------------------------------------------------------------------




in which such Person holds a beneficial interest shall be deemed to terminate at
such time) and (B) the amount of any other Taxes of such Person for a Straddle
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period. Notwithstanding the foregoing, Sellers shall not be required to
indemnify Buyer for any Taxes (1) resulting from implementing the transaction
steps as provided in Exhibit A (other than the sale of the Membership Interests
of the Company by Sellers to Buyer pursuant to this Agreement); (2) included as
a Liability in the calculation of the Net Working Capital as finally determined
pursuant to the Final Closing Statement; or (3) attributable to actions by Buyer
as described in the last sentence of Section 8.11(a).


(b)    From and after the Closing, Buyer shall indemnify, save and hold harmless
Sellers, the Company and their respective Affiliates and its and their
Representatives and successors (each, a “Seller Indemnified Party” and
collectively, the “Seller Indemnified Parties”) from and against any and all
Damages incurred in connection with, arising out of, or resulting from:


(i)    any breach of any representation or warranty made by Buyer in Article
VII; or


(ii)    any breach of any covenant or agreement to be performed by Buyer in this
Agreement.


Section 11.03    Procedure for Claims between Parties. If a claim for Damages is
to be made by a Buyer Indemnified Party or Seller Indemnified Party (each, an
“Indemnified Party”) entitled to indemnification hereunder, such party shall
give written notice briefly describing the claim and, to the extent then
ascertainable, the monetary damages sought (each, a “Notice”) to the
indemnifying party hereunder (the “Indemnifying Party” and collectively, the
“Indemnifying Parties”) as soon as practicable after such Indemnified Party
becomes aware of any fact, condition or event which may give rise to Damages for
which indemnification may be sought under this Article XI. Any failure to submit
any such notice of claim to the Indemnifying Party shall not relieve any
Indemnifying Party of any liability hereunder, except to the extent that the
Indemnifying Party was actually prejudiced by such failure.


Section 11.04    Defense of Third Party Claims.


(a)    If any Proceeding is initiated against an Indemnified Party by any third
party (each, a “Third Party Claim”) for which indemnification under this Article
XI may be sought, Notice thereof, together with copies of all notices and
communication relating to such Third Party Claim, shall be given to the
Indemnifying Party as promptly as practicable. The failure of any Indemnified
Party to give timely Notice hereunder shall not affect rights to indemnification
hereunder, except to the extent that the Indemnifying Party was actually
prejudiced by such failure.


(b)    If it so elects to do so, the Indemnifying Party shall be entitled to:


(i)    take control of the defense and investigation of such Third Party Claim
if the Indemnifying Party by written notice to the Indemnified Party;



44

--------------------------------------------------------------------------------




(ii)    employ and engage attorneys of its own choice (provided that such
attorneys are reasonably acceptable to the Indemnified Party) to handle and
defend the same, unless the named parties to such Proceeding include both one or
more Indemnifying Parties and an Indemnified Party, and the Indemnified Party
has reasonably concluded that there may be one or more legal defenses or defense
strategies available to such Indemnified Party that are different from or
additional to those available to an applicable Indemnifying Party or that there
exists a conflict of interest, in which event such Indemnified Party shall be
entitled to separate counsel (provided that such counsel is reasonably
acceptable to the Indemnifying Party); and


(iii)    compromise or settle such Third Party Claim, which compromise or
settlement shall be made (x) only with the written consent of the Indemnified
Party, such consent not to be unreasonably withheld, conditioned or delayed, or
(y) if such compromise or settlement contains an unconditional release of the
Indemnified Party in respect of such claim, without any admission of wrongdoing
of any nature whatsoever to or by such Indemnified Party, and provides only for
monetary damages that will be paid in full by the Indemnifying Party.


(c)    If the Indemnifying Party elects to assume the defense of a Third Party
Claim, the Indemnified Party shall reasonably cooperate with the Indemnifying
Party and its attorneys in the investigation, trial and defense of such Third
Party Claim and any appeal arising therefrom; provided, however, that the
Indemnified Party may, at its own cost, participate in the investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom. The
parties shall reasonably cooperate with each other in any notifications to
insurers.


(d)    If the Indemnifying Party fails to assume the defense of such Third Party
Claim within thirty (30) calendar days after receipt of the Notice, the
Indemnified Party against which such Third Party Claim has been asserted will
have the right to undertake the defense, compromise or settlement of such Third
Party Claim; provided, however, that such Third Party Claim shall not be
compromised or settled without the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, conditioned or delayed.


(e)    If the Indemnified Party assumes the defense of the Third Party Claim,
the Indemnified Party will keep the Indemnifying Party reasonably informed of
the progress of any such defense, compromise or settlement.


Section 11.05    Limitations on Indemnity.


(a)    No Buyer Indemnified Party shall seek, or be entitled to, indemnification
from any of Sellers pursuant to Section 11.02(a)(i) (other than with respect to
a breach of any Fundamental Representation or Section 6.04 (Taxes)) unless the
aggregate claims for Damages of the Buyer Indemnified Parties for which
indemnification is sought pursuant to Section 11.02(a)(i) (other than with
respect to a breach of any Fundamental Representation or Section 6.04 (Taxes))
exceed Five Million Dollars ($5,000,000), in which event Sellers shall be liable
for all such Damages in excess of Two Million Five Hundred Thousand Dollars
($2,500,000).


(b)    No Buyer Indemnified Party shall seek, or be entitled to, indemnification
from any of Sellers (i) pursuant to Section 11.02(a)(i) (other than with respect
to a breach of any Fundamental Representation or Section 6.04 (Taxes)) to the
extent the aggregate claims for Damages of the Buyer Indemnified Parties for
which indemnification is sought pursuant to Section 11.02(a)(i) (other than

45

--------------------------------------------------------------------------------




with respect to a breach of any Fundamental Representation or Section 6.04
(Taxes)) exceed an amount equal to Thirty Million Dollars ($30,000,000) or (ii)
pursuant to Section 11.02(a) (including with respect to a breach of any
Fundamental Representation or Section 6.04 (Taxes)) to the extent the aggregate
claims for Damages of the Buyer Indemnified Parties for which indemnification is
sought pursuant to Section 11.02(a) (including with respect to a breach of any
Fundamental Representation or Section 6.04 (Taxes)) exceed an amount equal to
the Base Purchase Price.


(c)    Sellers shall have no obligation under this Article XI to indemnify any
Buyer Indemnified Party with respect to (i) any Damage that is a Liability to
the extent reflected in the final determination of the Final Statements or the
calculation of the Final Closing Net Working Capital or the Final Closing Cage
Cash, (ii) any Damage to the extent such Damage does not exceed the amount of
any reserves for such Damage as reflected in the final determination of the
Final Statements or the calculation of the Final Closing Net Working Capital or
the Final Closing Cage Cash, (iii) any matter that was subject of a dispute that
was resolved pursuant to the terms of Section 3.03, (iv) any Liability for Taxes
that result from the implementation of the transaction steps as provided in
Exhibit A (other than the sale of the Membership Interests of the Company by
Sellers to Buyer pursuant to this Agreement), or (v) any Liability for Taxes
attributable to actions taken by Buyer as described in the last sentence of
Section 8.11(a).


(d)    In calculating the amount of any Damages payable to a Buyer Indemnified
Party hereunder, the amount of the Damages (i) shall not be duplicative of any
other Damage for which an indemnification claim has been made and (ii) shall be
computed net of any amounts actually recovered by such Buyer Indemnified Party
or its Affiliates under any insurance policy or otherwise with respect to such
Damages. If Sellers pay a Buyer Indemnified Party for a claim and subsequently
insurance proceeds in respect of such claim are collected by the Buyer
Indemnified Parties, then the Buyer Indemnified Party promptly shall remit the
insurance proceeds up to the amount paid by Sellers to the Buyer Indemnified
Party. The Buyer Indemnified Parties shall use commercially reasonable efforts
to obtain from any applicable insurance company any insurance proceeds in
respect of any claim for which the Buyer Indemnified Parties seek
indemnification under this Article XI.


(e)    Upon and becoming aware of any event which is reasonably likely to give
rise to losses subject to indemnification hereunder, each Buyer Indemnified
Party shall use commercially reasonable efforts to mitigate the losses arising
from such events, including incurring costs only to the minimum extent necessary
to remedy the event which gives rise to losses.


(f)    The amount of any recovery by the Buyer Indemnified Parties pursuant to
this Article XI shall be reduced by foreign, federal, state and/or local Tax
benefits actually realized by such Buyer Indemnified Party in the taxable year
that the Damage is incurred.


(g)    No Indemnifying Party shall be liable to an Indemnified Party hereunder
for (i) any punitive damages, except where such damages are recovered by a third
party from such Indemnified Party in connection with Damages indemnified
hereunder or (ii) any lost profits, diminution in value, consequential damages,
special damages, incidental damages, indirect damages, exemplary damages or
other unforeseen damages. In no event shall any multiples or similar valuation
methodology (whether based on “multiple of profits,” “multiple of earnings,”
“multiple of cash flows” or similar items) be used in calculating the amount of
any Damages.







46

--------------------------------------------------------------------------------




Section 11.06    Exclusive Remedy.


(a)    After the Closing, except with respect to fraud, the indemnities provided
in this Article XI shall constitute the sole and exclusive remedy of any
Indemnified Party for Damages arising out of, resulting from or incurred in
connection with any claims regarding matters arising under or otherwise relating
to this Agreement; provided, however; that this exclusive remedy for Damages
does not preclude a party from bringing an action for specific performance or
other equitable remedy to require a party to perform its obligations under this
Agreement. Without limiting the foregoing, Buyer, Buyer, Seller Parent and
Sellers each hereby waive (and, by their acceptance of the benefits under this
Agreement, each Buyer Indemnified Party and Seller Indemnified Party hereby
waives), from and after the Closing, any and all rights, claims and causes of
action (other than claims of, or causes of action arising from, fraud) such
party may have against the other party arising under or based upon this
Agreement or any schedule, exhibit, disclosure letter, document or certificate
delivered in connection herewith, and no legal action sounding in tort, statute
or strict liability may be maintained by any party (other than a legal action
brought solely to enforce or pursuant to the provisions of this Article XI).


(b)    Without limiting the foregoing, the Buyer Indemnified Parties and Seller
Indemnified Parties hereby waive and agree not to seek (whether under any
Environmental Law or otherwise) any statutory or common law remedy (whether for
contribution, equitable indemnity or otherwise) against any Indemnifying Party
with regard to any liability arising under Environmental Law or related to
Hazardous Substances, except solely in accordance with the exclusive remedy
provided in this Article XI.


Section 11.07    Treatment of Indemnification Payments. All indemnification
payments made pursuant to this Article XI shall be treated by the parties for
income Tax purposes as adjustments to the Final Purchase Price, unless
(a) otherwise required pursuant to a “determination” (as defined in Section
1313(a) of the Code or any similar provision of state, local or foreign Law) or
(b) Buyer and Sellers shall otherwise agree in writing.


ARTICLE XII.
MISCELLANEOUS
Section 12.01    Definitions.


(b)    For purposes of this Agreement, the term:


“Accounts Receivable” means all accounts receivable (including receivables and
revenues for food, beverages, telephone and casino credit), notes receivable or
overdue accounts receivable, in each case, due and owing by any third party.
“Acquisition Proposal” means any sale or other disposition (whether by merger,
reorganization, recapitalization or otherwise) of all or substantially all of
the capital stock or assets of the Company and its Subsidiaries, taken as a
whole.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person.
“Ancillary Agreements” means the Assignment of Interests.

47

--------------------------------------------------------------------------------




“Business” means the business conducted by the Company and its Subsidiaries as
of the date of this Agreement or as of the Closing Date.
“Business Day” means each day, other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
“Buyer’s Knowledge” means the actual knowledge of William Clifford, Brandon
Moore or Desiree Burke.
“Buyer Material Adverse Effect” means changes, events, circumstances or effects
that have had, will have or would be reasonably likely to have a material
adverse effect on Buyer’s ability to perform its obligations hereunder, obtain
any Gaming Approval or to consummate the transactions contemplated hereby.
“Cage Cash” means all cash and cash equivalents located at the Casino’s cages.
“Casino” means (a) the casino located on the Real Property and commonly known as
The Meadows Casino and (b) the racetrack located on the Real Property.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Material Adverse Effect” means a material and adverse effect on the
financial condition, assets or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, that the following shall not be taken
into account in determining whether a Company Material Adverse Effect has
occurred: (a) general conditions (or changes therein) in the (i) travel,
hospitality or gaming industries, which do not have an adverse effect on the
Company that is disproportionate relative to the effect such conditions have on
other participants in the gaming industry in the states in which the Company or
its Subsidiaries conduct operations, or in the jurisdiction where the Company or
Subsidiaries operate or (ii) the financial, banking, currency or capital
markets, (b) any change in GAAP, (c) any change in applicable Law, including any
change in Law permitting or expanding casino gambling (such as electronic gaming
machines or table games) in the States of Pennsylvania, West Virginia or Ohio,
which does not have an adverse effect on the Company that is disproportionate
relative to the effect such conditions have on other participants in the gaming
industry in the states in which the Company or its Subsidiaries conduct
operations, (d) any change, event or effect resulting from the entering into or
public announcement of the transactions contemplated by this Agreement, (e) any
change, event or effect resulting from any act of terrorism, commencement or
escalation of armed hostilities in the U.S. or internationally, (f) earthquakes,
hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires, weather
conditions and other force majeure events in the United States or any other
country, which do not have an adverse effect on the Company that is
disproportionate relative to the effect such conditions have on other
participants in the gaming industry in the states in which the Company or its
Subsidiaries conduct operations, (g) acts by Sellers, the Company or its
Subsidiaries carried out at the express written request of Buyer, (h) the taking
of any action contemplated by this Agreement and/or any of the Ancillary
Agreements, and (i) the failure of the Company to meet any financial or other
projections.
“Confidentiality Agreement” means the agreement entered into as of February 20,
2014 between Seller Parent and Buyer.
“Consolidated Interest Charges” means, for the year ending December 31, 2015,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments,

48

--------------------------------------------------------------------------------




debt discount, fees, charges and related expenses of the Company and its
Subsidiaries paid in cash in connection with borrowed money or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP (but excluding any interest imputed as a
result of purchase accounting), plus (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such year under capital leases that
is treated as interest in accordance with GAAP, minus (c) interest income of the
Company and its Subsidiaries during such period; provided that Consolidated
Interest Charges shall not include (i) any fees or expenses paid in connection
with the Existing Credit Agreements, (ii) any non-cash interest or deferred
financing costs, (iii) any amortization or write-down of deferred financing
fees, debt issuance costs, discounted liabilities, commissions, fees and
expenses, (iv) any expensing of bridge, commitment and other financing fees and
(v) penalties and interest related to taxes.
“Consolidated Net Income” means, for the year ending December 31, 2015, for the
Company and its Subsidiaries on a consolidated basis, the net income of the
Company and its Subsidiaries from operations for that year. For the avoidance of
doubt, “Consolidated Net Income” will include promotional item tax refunds for
the tax year ending December 31, 2015 accrued by the Company and its
Subsidiaries as part of such net income but will exclude any tax refunds
applicable to prior periods.
“Consulting Agreement” means the Consulting Agreement, dated as of May 13, 2014,
by and among Buyer, Seller Parent, Holdco and the Company, which has terminated.
“Contract” means any oral or written agreement, contract, lease, sublease,
license, sublicense, mortgage, indenture, instrument, power of attorney, note,
loan, evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, or employment agreement.
“Customer Database” means all customer databases, customer lists, historical
records of customers and any other information collected by Sellers with respect
to customers of the Casino, including any information used in connection with
marketing and promoting the Casino.
“Customer List” means the names of customers in the Customer Database who have
visited the Casino during the twenty-four (24) month period prior to the
Closing.
“EBITDAM” means for the fiscal year ending December 31, 2015, for the Company
and its Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such year plus the following to the extent deducted in
calculating such Consolidated Net Income, without duplication: (a) pre-opening
expenses during such year, (b) prepayment penalties and expenses incurred in
connection with the refinancing of the Existing Credit Agreements during such
year, (c) Consolidated Interest Charges for such year, (d) depreciation and
amortization expense during such year, (e) the Management Compensation incurred
during such year, (f) the provision for Federal, state, local and foreign income
taxes payable (including, without limitation, any penalties or interest relating
to such taxes or arising from tax examinations), (g) legal fees and expenses
related to the negotiation and execution of (i) this Agreement and the
Settlement Agreement and the consummation of the transactions contemplated
hereby and thereby or (ii) amendments to the Existing Credit Agreements incurred
during such year, and (h) other extraordinary, unusual or non-recurring charges,
expenses or losses during such year (to the extent not otherwise covered by the
foregoing clauses (a) through (g)), minus (A) extraordinary, unusual or
non-recurring gains during such year.
“Endeka Development” means the proposed development of a racing and gaming
facility in Mahoning Township, Pennsylvania.

49

--------------------------------------------------------------------------------




“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), excluding any Multiemployer Plan, and each
other stock purchase, stock option, severance, employment, change-in-control,
bonus, incentive, deferred compensation or other material employee benefit or
material compensation plan, program or arrangement (other than individual
contracts or agreements), that is maintained, sponsored or contributed to by the
Company or its Subsidiaries on behalf of Property Employees.
“Environment” means ambient air (including indoor air), vapors, surface water,
groundwater, wetlands, drinking water supply, land surface, or subsurface strata
and biota.
“Environmental Laws” means all applicable and legally enforceable Laws relating
to the protection of human health and safety, Hazardous Substances, pollution,
or restoration or protection of the Environment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Estimated Closing Cage Cash” means Sellers’ good faith estimate of the Cage
Cash of the Company, on a consolidated basis, as of the Closing.
“Estimated Closing Cage Cash Overage” means the amount, if any, by which the
Estimated Closing Cage Cash is greater than the Target Cage Cash.
“Estimated Closing Cage Cash Shortage” means the amount, if any, by which the
Estimated Closing Cage Cash is less than the Target Cage Cash.
“Estimated Closing Net Working Capital” means Sellers’ good faith estimate of
the Net Working Capital of the Company, on a consolidated basis, as of the
Closing.
“Estimated Closing Net Working Capital Overage” means the amount, if any, by
which the Estimated Closing Net Working Capital is greater than the Target Net
Working Capital.
“Estimated Closing Net Working Capital Shortage” means the amount, if any, by
which the Estimated Closing Net Working Capital is less than the Target Net
Working Capital.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Existing Credit Agreements” means, collectively, (a) the First Lien Credit
Agreement dated as of October 2, 2012 and made between Cannery Casino Resorts,
LLC and Washington Trotting Association, Inc. as Borrowers, Deutsche Bank Trust
Company Americas, as Administrative Agent, Collateral Agent and L/C Issuer and
the joint lead arrangers and lenders named therein and (b) the Second Lien
Credit Agreement dated as of October 2, 2012 and made between Cannery Casino
Resorts, LLC and Washington Trotting Association, Inc. as Borrowers, Deutsche
Bank Trust Company Americas, as Administrative Agent and Collateral Agent and
the joint lead arrangers and lenders named therein.
“Final Closing Cage Cash” means the Cage Cash of the Company, on a consolidated
basis, as of the Closing as set forth in the Final Cage Cash Closing Statement.
“Final Closing Net Working Capital” means the Net Working Capital of the
Company, on a consolidated basis, as of the Closing as set forth in the Final
Closing Statement.

50

--------------------------------------------------------------------------------




“Final Closing Cage Cash Overage” means the amount, if any, by which the Final
Closing Cage Cash is greater than the Estimated Closing Cage Cash.
“Final Closing Cage Cash Shortage” means the amount, if any, by which the Final
Closing Cage Cash is less than the Estimated Closing Cage Cash.
“Final Closing Net Working Capital Overage” means the amount, if any, by which
the Final Closing Net Working Capital is greater than the Estimated Closing Net
Working Capital.
“Final Closing Net Working Capital Shortage” means the amount, if any, by which
the Final Closing Net Working Capital is less than the Estimated Closing Net
Working Capital.
“GAAP” means generally accepted accounting principles in the United States.
“Gaming Approvals” means an order by the Pennsylvania Racing Commission and/or
Pennsylvania Gaming Control Board either (a) approving the Petition for Change
in Control of the Company from Sellers to Buyer and, finding the Third Party
Operator suitable to hold a Category 1 license and approving the operation of
the Casino under the Gaming Operating Agreement, or (b) approving the Petition
for Change in Control of the Company from Sellers to Buyer and finding Buyer
suitable to hold a Category 1 license as contemplated by and upon the terms set
forth in this Agreement.
“Gaming Authorities” means any Governmental Entity with regulatory control or
jurisdiction over the conduct of lawful gaming or gambling in any jurisdiction
and within the Commonwealth of Pennsylvania, specifically the Pennsylvania
Gaming Control Board.
“Gaming Laws” means any federal, state, local or foreign statute, ordinance
(including zoning), rule, regulation, permit (including land use), consent,
registration, finding of suitability, approval, license, judgment, Order,
decree, injunction or other authorization, including any condition or limitation
placed thereon, governing or relating to casino, gaming or horseracing
activities or operations.
“Governing Documents” means, with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws of such
corporation; (b) if a limited liability company, the articles of organization or
certificate of formation and operating agreement, regulations, limited liability
company agreement, or company agreement of such limited liability company; (c)
if another type of entity, any other charter or similar document adopted or
filed in connection with the creation, formation or organization of such entity;
and (d) any amendment or supplement to any of the foregoing.
“Governmental Entity” means court, arbitral body administrative agency,
commission, Gaming Authority or other governmental or regulatory authority or
instrumentality.
“Hazardous Substance” means any material, substance or waste that is regulated
as hazardous, toxic, or radioactive, or as a pollutant or contaminant under
applicable Environmental Law, including but not limited to petroleum, petroleum
by-products, friable asbestos, urea formaldehyde insulation, toxic mold,
polychlorinated biphenyls, flammable or explosive substances, or pesticides.
“Hollywood Casino” means Buyer’s or its Affiliates’ casino located at 777
Hollywood Boulevard, Grantville, Pennsylvania and commonly known as Hollywood
Casino at Penn National Race Course.

51

--------------------------------------------------------------------------------




“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“HSR Approval” means the expiration or termination of the applicable waiting
period (or extension thereof) under the HSR Act and the receipt or making of any
other consent, authorization, order, approval, declaration and filing required
thereunder.
“Indebtedness” of any Person means (a) indebtedness for borrowed money,
including any related interest, prepayment penalties or premiums, fees and
expenses, (b) amounts owing as deferred purchase price for property or services
(other than trade payables and accrued expenses that are current liabilities),
including all capital leases, seller notes and “earn-out” payments, (c)
indebtedness evidenced by any note, bond, debenture, mortgage or other debt
instrument or debt security, including any related interest, prepayment
penalties or premiums, fees and expenses, (d) net obligations under any interest
rate, currency or other hedging agreement or reimbursement obligations in
connection with letters of credit, or (e) guarantees with respect to any
indebtedness of any other Person of a type described in clauses (a) through (d)
above.
“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, technologies,
discoveries, apparatus, know-how, trade secrets, trademarks, trademark
registrations and applications, domain names, trade dress, service marks,
service mark registrations and applications, trade names, and all goodwill
associated with the foregoing, copyright registrations, copyrightable and
copyrighted works, databases, software, rights of publicity, rights of privacy,
moral rights, customer lists and confidential marketing and customer
information.
“Law” means any foreign or domestic law, statute, code, ordinance, resolution,
rule, regulation, Order, judgment, writ, stipulation, award, injunction, decree
or arbitration award, policies, guidance, court decision, rule of common law or
finding.
“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of such Person, whether known or unknown, absolute or contingent,
accrued or unaccrued, or liquidated or unliquidated.
“Liens” means any mortgage, deed of trust, pledge, option, right of first
refusal or first offer, conditional sale, lien, security interest, claims,
pledges, agreements, limitations on voting rights, conditional or installment
sale agreement, charges or other claims or rights of third parties of any kind
or other encumbrances or restrictions on transfer of any nature.
“Management Compensation” means any and all fees, expenses and other monies due
and payable, from time to time, by the Company or any of its Subsidiaries due to
Millennium Management Group II, LLC or Seller Parent, or an affiliate of either
thereof.
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.
“Net Working Capital” means the sum of (a) the cash and cash equivalents;
restricted cash; accounts receivable (net of allowance); inventories; prepaid
income tax; other prepaid expenses; and deferred income of the Company and its
Subsidiaries measured on a consolidated basis, but excluding all deferred income
tax assets, minus (b) the accounts payable, other; accrued payroll and related;
accrued construction in process; progressive jackpot and slot club; accrued
taxes (but excluding deferred tax liabilities); and licenses of the Company and
its Subsidiaries measured on a consolidated basis, with each amount determined
in accordance with GAAP applied on a basis consistent with the

52

--------------------------------------------------------------------------------




past practices of the Company, its Subsidiaries and their respective Affiliates.
Notwithstanding the foregoing, “Net Working Capital” shall not include any Cage
Cash or Casualty and Condemnation Proceeds. For illustrative purposes, attached
as Exhibit C is a calculation of the net working capital as of March 31, 2014.
“Order” means any judgment, award, decision, order, decree, writ, injunction,
assessment or ruling entered or issued by any Governmental Entity.
“Ordinary Course of Business” shall describe any action taken by a Person if
such action is consistent with such Person’s past practices and is taken in the
ordinary course of such Person’s normal day-to-day operations.
“Permit” means permits, licenses, approvals, certificates, findings of
suitability and other registrations, authorizations and exemptions of and from
all applicable Governmental Entities.
“Permitted Liens” means, with respect to the Company (a) Liens for ground rents,
water charges, sewer rates, assessments and other governmental charges not
delinquent or which are currently being contested in good faith by appropriate
proceedings; (b) Liens for Taxes, including assessments, not yet delinquent or
Taxes being contested in good faith by appropriate proceedings and for which
adequate reserves have been booked on the Company’s financial statements in
accordance with GAAP; (c) Liens arising by operation of law such as materialmen,
mechanics, carriers, landlord workmen, repairmen, vendor and similar liens which
are not filed of record and similar charges not delinquent or which are filed of
record, but are being contested in good faith by appropriate proceedings or that
are otherwise not material; (d) Liens in respect of judgments or awards with
respect to which the Company shall in good faith currently be prosecuting an
appeal or other Proceeding for review; (e) covenants, conditions and
restrictions (including zoning and subdivision restrictions), rights of way,
encroachments, protrusions, easements, leases, reservations or other similar
charges or encumbrances and other matters of public record, or defects and
irregularities in title to, property or assets of the Company or its
Subsidiaries; (f) rights of tenants under operating leases; (g) Liens affecting
the lessor or licensor under a Third Party Lease; (h) with respect to the Real
Property, all exceptions described in the Existing Title Policies, the Title
Commitments or the Endorsement and all matters disclosed by the Existing Surveys
and Lender’s Surveys; (i) terms and conditions of licenses, permits and
approvals for the Real Property, Laws of any Governmental Entity having
jurisdiction over the Real Property, and (j) any Lien that will be released and
discharged at or prior to the Closing, including, without limitation, Liens
under the Existing Credit Agreements.
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity.
“Personal Property” means all personal property owned or leased by the Company
on the Closing Date.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any taxable period (including the portion of a
Straddle Period) ending on or before the Closing Date.
“Proceeding” means any lawsuit, litigation, arbitration, mediation, action or
proceeding by or before any Governmental Entity.

53

--------------------------------------------------------------------------------




“Property Employees” means employees of Sellers and their Subsidiaries who are
employed by the Company or any Subsidiary of the Company.
“Purchased Assets” means all assets owned by the Company or its Subsidiaries.
“Real Property” means the real property described on Section 6.05(a) and Section
6.05(b) of the Company Disclosure Letter.
“Release or Released” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing to, into or through the Environment.
“Representatives” means, with respect to a party, its Affiliates, members,
directors, officers, employees, advisors, agents or other representatives.
“Sellers’ Knowledge” means the actual knowledge of William Paulos, William
Wortman, Tom Lettero, Sean Sullivan and David Wiegmann.
“Settlement Agreement” means that certain Settlement Agreement and Mutual
Released, dated as of the date hereof, by and among Parent, Buyer, the Company
and Sellers, as amended, modified or supplemented from time to time in
accordance with its terms.
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (a) such party or
any other Subsidiary of such party is a general partner or managing member or
(b) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.
“Target Cage Cash” means Fourteen Million Five Hundred Thousand Dollars
($14,500,000).
“Target Net Working Capital” means Zero Dollars ($0).
“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing supplied or required to be
supplied to any Governmental Entity with respect to Taxes, including attachments
thereto and amendments thereof.
“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments in the nature of a tax (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Entity, including
income, franchise, gross receipts, profits, gaming, live entertainment, excise,
real or personal property, unclaimed property, environmental, sales, use,
lodging, value-added, ad valorem, withholding, social security, retirement,
employment, unemployment, workers’ compensation, occupation, service, license,
net worth, capital stock, payroll, franchise, gains, stamp, transfer and
recording taxes.

54

--------------------------------------------------------------------------------




“Title Insurer” means First American Title Insurance Company.
“Title IV Plan” means any “pension plan” under Section 3(2) of ERISA that is
subject to Title IV of ERISA (other than a Multiemployer Plan).
“Transaction” means the purchase and sale of the hereunder Membership Interests
and the other transactions contemplated by this Agreement or the Ancillary
Agreements.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and analogous state and local Law.
(c)    The following are defined elsewhere in this Agreement, as indicated
below:


Term
Section
 
 
“2014 Budget”
Section 6.15(k)
“Affiliated Person”    
Section 6.17
“Agreement”
Preamble
“Assignment of Membership Interests”
Section 4.02(b)
“Audited Financial Information”
Section 6.03(a)
“Auditor”    
Section 3.03(c)
“Base Purchase Price”
Section 2.01
“Buyer”                    
Preamble
“Buyer Disclosure Letter”
Section 7
“Buyer Indemnified Party”
Section 11.02(a)
“Buyer Indemnified Parties”        
Section 11.02(a)
“Buyer Permits”
Section 7.06(a)
“Buyer Related Parties”    
Section 7.05(a)
“Casualty and Condemnation Proceeds”
Section 8.20(a)
“Closing”    
Section 4.01
“Closing Date”
Section 4.01
“Closing Deadline”
Section 10.01(b)
“Closing Payment”    
Section 2.01
“Company”     
Preamble
“Company Disclosure Letter”
Section 6
“Customer Deposits”    
Section 3.03(c)
“Damages”    
Section 11.02(a)
“Determination Date”
Section 3.03(c)
“Endorsement”
Section 8.09(b)
“Effective Date”
Preamble
“Estimated Cage Cash Closing Payment”
Section 3.02
“Estimated Cage Cash Closing Statement”
Section 3.02
“Estimated Closing Payment”    
Section 3.01
“Estimated Closing Statement”
Section 3.01
“Existing Surveys”    
Section 8.10
“Existing Title Policies”
Section 8.09(a)
“Final Cage Cash Closing Payment”
Section 3.03(b)


55

--------------------------------------------------------------------------------




“Final Cage Cash Closing Statement”
Section 3.03(b)
“Final Closing Payment”
Section 3.03(a)
“Final Closing Statement”    
Section 3.03(a)
“Final Purchase Price”
Section 3.03(b)
“Final Statements”
Section 3.03(c)
“Financial Information”
Section 6.03(a)
“Fundamental Representations”
Section 11.01(a)
“Gaming Operating Agreement”
Section 8.03(c)
“Holdco”
Preamble
“HSR Approval”
Section 8.03(c)
“Indemnified Party”    
Section 11.03
“Indemnifying Party”
Section 11.03
“Indemnifying Parties”
Section 11.03
“Inspection”
Section 8.02(a)
“Leases”
Section 6.05(b)
“Lender Liens”
Section 8.08
“Lender’s Surveys”    
Section 8.10
“Loan Obligations”
Section 8.08
“Material Contracts”
Section 6.07(a)
“Membership Interests”
Recitals
“Notice”    
Section 11.03
“Parent”
Preamble
“Parent Services Agreement”
Section 4.02(i)
“Penn National PLR”    
Section 8.03(h)
“Pre-Closing Period”    
Section 8.01(a)
“Purchase Price Shortfall”
Section 10.02(a)
“SEC”    
Section 8.12(a)
“Section Period”
Section 2.02(b)
“Seller Indemnified Party”
Section 11.02(b)
“Seller Indemnified Parties”    
Section 11.02(b)
“Seller Parent”
Preamble
“Sellers”
Preamble
“Sellers Disclosure Letter”
Section 5
“Seller Obligations”
Section 12.11
“Senior Personnel Access”
Section 8.02(a)
“Shortfall Sale”
Section 10.02(a)
“Surveys”    
Section 8.10
“Survival Period”
Section 11.01(a)
“S-X Financial Statements”
Section 8.12(a)
“Tax Contest”    
Section 8.11(d)
“Third Party Claim”    
Section 11.04(a)
“Third Party Leases”    
Section 6.05(d)
“Third Party Operator”
Section 8.03(c)
“Title Commitments”
Section 8.09(a)
“Transfer Taxes”    
Section 8.11(b)
“Unaudited Financial Information”    
Section 6.03(a)


56

--------------------------------------------------------------------------------






Section 12.02    Governing Law; Arbitration; Consent to Jurisdiction; Waiver of
Trial by Jury; Limitation on Damages.


(a)    This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
New York applicable to contracts executed in and to be performed entirely within
the State of New York, without regard to the conflicts of laws principles
thereof that would require the application of the Laws of any other
jurisdiction.


(b)    ANY CLAIM, DISPUTE, OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS
AMENDED AGREEMENT AND ANY TRANSACTION CONTEMPLATED HEREFUNDER, OR THE BREACH,
TERMINATION, ENFORCEMENT, INTERPRETATION OR VALIDITY THEREOF, INCLUDING THE
DETERMINATION OF THE SCOPE OR APPLICABILITIY OF THIS AGREEMENT TO ARBITRATGE,
SHALL BE DETERMINED SOLELY AND EXCLUSIVELY BY BINDING ARBITRATION BEFORE A PANEL
OF THREE NEUTRAL ARBITRATORS; EACH SIDE SHALL APPOINT A NEUTRAL ARBITRATOR, AND
THE TWO PARTY-APPOINTED ARBITRATORS SHALL SELECT THE CHAIR OF THE PANEL FROM THE
JAMS PANEL OF NEUTRALS IN ACCORDANCE WITH THE JAMS COMPREHENSIVE ARBITRATION
RULES & PROCEDURES AND THE JAMS EXPEDITED PROCEDURES (THE "JAMS RULES"). THE
ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK FOR AGREEMENTS MADE IN AND TO BE PERFORMED IN THAT STATE. THE ARBITRATION
SHALL BE ADMINISTERED BY JAMS PURSUANT TO THE JAMES RULES AND THE JAMES
EXPEDITED PROCEDURES. THE AWARD IN ANY ARBITRATION MUST BE ISSUED WITHIN ONE
HUNDRED (100) DAYS (AND DISCOVERY LIMITED ACCORDINGLY) OF THE COMMENCEMENT OF
THE ARBITRATION PER THE JAMS RULES. THE ARBITRATION HEARING SHALL BE LIMITED TO
THREE (3) DAYS, EXCEPT ADDITIONAL HEARING TIME MAY BE ALLOWED TO THE EXTENT THAT
A PARTY SHOWS GOOD CASUSE THAT ADDITIONAL TIME IS NECESSARY OR THAT THE
ARBITRATORS REASONABLY REQUEST ADDITIONAL TIME TO CONDUCT THE HEARING. THE
ARBITRATION SHALL BE CONDUCTED IN NEW YORK, NEW YORK. THE SELECTION OF THE
ARBITRATION PANEL SHALL BE CONDUCTED WITHIN THE 100-DAY PERIOD FROM COMMENCEMENT
OF THE ARBITRATION TO ISSUANCE OF THE AWARD, AND THE SELECTION PROCESS SHALL NOT
BE GROUNDS TO DELAY OR EXTEND THE 100-DAY PERIOD. IN ANY ARBITRATION PURSUANT TO
THIS PROVISION, THE PREVAILING PARTY SHALL BE AWARDED ALL FEES AND COSTS
ASSOCIATED WITH THE DISPUTES SUBJECT TO ARBITRATION, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, EXPENSES, COSTS (INCLUDING EXPERT WITNESS FEES AND
COSTS OF VENDORS) AND ARBITRATOR FEES.


(c)    Subject to the binding arbitration provisions set forth in Section
12.02(b) above, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the Federal and state courts in the Borough of
Manhattan, the City of New York for any judicial action or proceeding arising
out of or relating to this Agreement, including any action to confirm, vacate,
challenge, or enforce an award issued pursuant to Section 12.02(b), and
irrevocably agrees that any such action or proceeding shall be heard and
determined only in such New York state or federal court; provided, however, that
such submission to jurisdiction is solely for the purpose referred to in this
paragraph and shall not be

57

--------------------------------------------------------------------------------




deemed to be a general submission to the jurisdiction of such courts or any
other courts other than for such purpose, (b) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court (including motions challenging personal jurisdiction,
subject matter jurisdiction, venue, or asserting forum non conveniens) and (c)
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than such
state or Federal court. Each of the parties hereto irrevocably consents to the
service of any summons and complaint and any other process in any other action
relating to the transactions contemplated by this Agreement, on behalf of itself
or its property, by the personal delivery of copies of such process to such
party. Nothing in this Section 12.02(c) shall affect the right of any party
hereto to serve legal process in any other manner permitted by law.


(d)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY (AND HANDLED INSTEAD BY BINDING ARBITRATION) IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.02(d).


(e)    The parties hereby acknowledge and agree that if a party fails to perform
its agreements and covenants hereunder, including if the party fails to take all
actions as are necessary on its part to consummate the Transaction, such failure
could cause irreparable injury to the non-breaching party, for which damages,
even if available, may not be an adequate remedy. Accordingly, except as
otherwise limited by this Agreement, in the event of such a failure, the
non-breaching party shall be permitted to seek an issuance of injunctive relief
or a specific performance remedy (in each case, without the requirement to post
any bond or other security), from any court of competent jurisdiction.


(f)    Notwithstanding anything in this Agreement to the contrary, except in the
case of fraud, no party hereto shall be liable under this Agreement for (i) any
punitive damages, except where such damages are recovered by a third party from
an Indemnified Party in connection with Damages indemnified hereunder, (ii) any
lost profits, diminution in value, consequential damages, special damages,
incidental damages, indirect damages, exemplary damages or other unforeseen
damages or (iii) any damages under any multiples or similar valuation
methodology (whether based on “multiple of profits,” “multiple of earnings,”
“multiple of cash flows” or similar items), in each case, whether based on
contract, tort, strict liability, other Law or otherwise and whether or not
arising from any other party’s sole, joint or concurrent negligence, strict
liability or other fault.


(g)    Other than as set forth in Section 10.02, in the event of any breach by
Sellers or the Company of any representation, warranty, covenant or other
provision of this Agreement, Buyer’s sole and exclusive remedy prior to the
consummation of the Closing for such breach shall be injunctive relief or
specific performance pursuant to Section 12.02(c). For the avoidance of doubt,
after the

58

--------------------------------------------------------------------------------




Closing, Buyer shall be entitled to indemnification for such breach to the
extent provided in Article XI. Buyer shall have no right to offset any amounts
owed to it against any amount it owes to Sellers or the Company under this
Agreement.


Section 12.03    Notices. All notices, requests, claims, demands and other
communications required or permitted to be given hereunder will be in writing
and will be given or made by delivery in person, by courier service, by
facsimile (with a copy sent by another means specified herein), or by registered
or certified mail (postage prepaid, return receipt requested). Except as
provided otherwise herein, notices delivered by hand or by courier service shall
be deemed given upon receipt; notices delivered by facsimile shall be deemed
given twenty-four (24) hours after the sender’s receipt of confirmation of
successful transmission; and notices delivered by registered or certified mail
shall be deemed given seven (7) days after being deposited in the mail system.
All notices shall be addressed to the parties at the following addresses (or at
such other address for a party as will be specified by like notice):


if to Buyer, to:
Gaming and Leisure Properties, Inc.
825 Berkshire Blvd, Suite 400
Wyomissing PA, 19610
Attention: William J. Clifford
Facsimile: (610) 401-2901
with a copy, which shall not constitute notice, to:
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention: Yoel Kranz
Facsimile: (212) 355-3333
if to Sellers, or the Company (prior to the Closing), to:
Cannery Casino Resorts, LLC
9107 W. Russell Road
Las Vegas, Nevada 89148
Attention: Tom Lettero
Facsimile: (702) 856-5101
with a copy, which shall not constitute notice, to:
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attention: Steven B. Stokdyk
Facsimile: (213) 891-8763
Section 12.04    Interpretation. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an
Article, Section or Exhibit or Schedule

59

--------------------------------------------------------------------------------




of this Agreement unless otherwise indicated. Unless the context otherwise
requires: (a) a reference to a document includes all amendments or supplements
to, or replacements or novations of, that document; (b) the use of the term
“including” means “including, without limitation”; (c) the word “or” shall be
disjunctive but not exclusive; (d) unless expressly provided otherwise, the
measure of a period of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date;
provided that if no corresponding date exists, the measure shall be that date of
the following month or year corresponding to the next day following the starting
date (for example, one month following February 18 is March 18, and one month
following March 31 is May 1); (e) a reference to an entity includes any
successor entity, whether by way of merger, amalgamation, consolidation or other
business combination; (f) reference to a word defined hereunder shall apply
equally to both the singular and plural forms of the terms defined; (g) a
reference to”$” or “dollars” mean the lawful currency of the United States; and
(h) Buyer, Sellers and the Company will be referred to herein individually as a
“party” and collectively as “parties.” The name assigned to this Agreement, the
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The phrase “made available” in this Agreement shall mean that
the information referred to has been made available if requested by the party to
whom such information is to be made available.


Section 12.05    Entire Agreement. This Agreement, the Ancillary Agreements and
the Confidentiality Agreement constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.


Section 12.06    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.


Section 12.07    Assignment. Without the prior written consent of the other
party, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned to any other Person. Any assignment in violation of
the preceding sentence shall be void, and no assignment shall relieve the
assigning party of any of its obligations hereunder.


Section 12.08    Parties of Interest. Except as set forth in Article XI, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and assigns, and nothing in this
Agreement, express or implied is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.


Section 12.09    Counterparts. This Agreement may be executed by facsimile or
electronic mail transmission and/or in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


Section 12.10    Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.

60

--------------------------------------------------------------------------------




In the event that any ambiguity or question of intent arises, this Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.


Section 12.11    Seller Parent Guarantee. Seller Parent unconditionally and
irrevocably guarantees as a continuing obligation, the due and punctual payment
and performance by Holdco and the Company of all of the covenants, agreements
and other obligations of Holdco and the Company to Buyer set forth in this
Agreement (the “Seller Obligations”), and if Holdco or the Company fails to pay
any amount or perform any Seller Obligations when due in accordance with the
terms and conditions of this Agreement, Seller Parent shall pay such amount to
Buyer and perform such obligation forthwith upon receiving written demand
therefor from Buyer. Seller Parent shall be liable under this guarantee as if it
were a primary obligor and not merely as a surety. The guarantee hereunder shall
be a continuing guarantee and shall remain in full force and effect until all
Seller Obligations have been paid and performed in full. This guarantee is in
addition to, and independent of, any lien, guarantee or other security or right
or remedy now or at any time hereafter held by or available to Buyer. More than
one demand may be made under this guarantee. Demands made from time to time
under this guarantee may be enforced irrespective of whether any steps or
proceedings are or will be taken against Buyer to recover the indebtedness
claimed under this guarantee or whether any other guarantee or security to which
Buyer may be entitled in respect thereof is or will be enforced.


Section 12.12    Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of Buyer, Sellers and the
Company.


Section 12.13    Non-Recourse. This Agreement may only be enforced against, and
any claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other Representative of any party hereto or of any Affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Agreement or for any claim or action based on, in respect of or by reason of the
transactions contemplated hereby.


Section 12.14    Waiver. Any party may waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.


Section 12.15    Further Assurances. In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, the
parties shall take all commercially reasonable action necessary (including
executing and delivering further notices, assumptions, releases and
acquisitions).


Section 12.16    Amendment and Restatement. This Agreement amends, restates,
supersedes and terminates in its entirety the Original Agreement.




(Signature Page Follows)



61

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.
    
BUYER
GLP Capital, L.P., a Pennsylvania limited partnership


By: /s/ Peter M. Carlino
Name: Peter M. Carlino
Its: Chief Executive Officer of Gaming and Leisure Properties, Inc, its general
partner
 
PARENT
GAMING AND LEISURE PROPERTIES, INC., a Pennsylvania corporation


By: /s/ Peter M. Carlino
Name: Peter M. Carlino
Its: Chief Executive Officer
HOLDCO
PA MEZZCO, LLC, a Delaware limited liability company


By: /s/ William Paulos
Name: William Paulos
Its: Manager
 
SELLER PARENT
CANNERY CASINO RESORTS, LLC, a Nevada limited liability company


By: /s/ William Paulos
Name: William Paulos
Its: Manager




62

--------------------------------------------------------------------------------






COMPANY
PA MEADOWS, LLC, a Delaware limited liability company


By: /s/ William Paulos
Name: William Paulos
Its: Manager




63